 MOSES ELECTRIC SERVICE 567Moses Electric Service, Inc. and its agent Express Personnel Services and International Brother-hood of Electrical Workers, Local Union No. 480, AFLŒCIO. Cases 26ŒCAŒ17100 (formerly 15ŒCAŒ13483), 26ŒCAŒ17214 (formerly 15ŒCAŒ13632), and 26ŒCAŒ17904 July 16, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On December 31, 1997, Administrative Law Judge Pargen Robertson issued the attached decision in this proceeding.  The Respondent filed exceptions and a sup-porting brief.  The General Counsel filed an answering brief, and the Respondent filed a reply brief. On May 11, 2000, the Board issued its decision in FES, 331 NLRB 9, setting forth the framework for analysis of refusal-to-hire and refusal-to-consider cases.  On June 7, 2000, the Board remanded this case to the judge for further consideration in light of FES, including, but not limited to, the determination of whether the ap-plicants had the training and/or experience relevant to the announced or generally known requirements of the open-ings or whether those requirements were not uniformly adhered to or were either pretextual or pretextually ap-plied. On March 29, 2001, the judge issued the attached sup-plemental decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision, the supplemen-tal decision, and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions and to adopt the recommended Orders as modified and set forth in full below.2                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Counsel for the General Counsel brought to the attention of the judge the fact that the supplemental decision did not include discrimi-natee Stephen Alexander.  The judge explained in an Erratum issued April 16, 2001, that he limited his supplemental decision to the FES issues and  that he did not consider Alexander to be included in the remand.  The judge stated that his ﬁfindings, conclusions, remedy and order in the original decision [remain] unchanged as to Stephen Alex-ander.ﬂ  As indicated above, we adopt the judge™s finding in his original decision that Alexander was unlawfully discharged, and we have in-cluded appropriate remedial relief for him in our Order.  The judge™s recommended Orders have also been modified in conformance with Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997). In FES, supra, the Board held that to establish a dis-criminatory refusal to hire, the General Counsel must show the following at the hearing on the merits:  (1) that the respondent was hiring, or had concrete plans to hire, at the time of the alleged unlawful con-duct; (2) that the applicants had experience or training relevant to the announced or generally known require-ments of the positions for hire, or in the alternative, that the employer has not adhered uniformly to such re-quirements, or that the requirements were themselves pretextual or were applied as a pretext for discrimina-tion; and (3) that antiunion animus contributed to the decision not to hire the applicants.  [Footnotes omitted.]  [Supra at 12.]  Once the General Counsel has established these elements, the burden shifts to the employer to show that it would not have hired the applicants even in the ab-sence of their union affiliation or activities.  Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). Here, the judge found, and we agree, that the General Counsel met his burden under FES with respect to each applicant.  Further, based on his credibility resolutions, the judge rejected the Respondent™s reasons for not hir-ing each applicant.  As stated in footnote 1, supra, the Respondent has not shown that the judge™s credibility findings are contrary to the clear preponderance of all the relevant evidence.  Accordingly, we find that the Re-spondent failed to meet its burden of showing that it would not have hired each of the applicants in the ab-sence of their union affiliation.  Therefore, we agree with the judge that the Respondent violated Section 8(a)(3) and (1) of the Act by discriminatorily refusing to hire each of the applicants. ORDER The National Labor Relations Board orders that the Respondent, Moses Electric Service, Inc., and its agent Express Personnel Services, Jackson, Mississippi, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Failing and refusing to hire job applicants on the basis of their union affiliation or other protected activi-ties. (b) Discharging and refusing to reinstate its employees because of their protected or union activities.  334 NLRB No. 78  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568(c) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Mike Albritton, Wayne Divine, Jeff Grimes, James Horn, 
Robert Lindsey, Brooks Martin, Carl Roberts, Mike 
Pickett, John Smith, Jamie 
Steele, Steve Upton, and 
Sammy Yelverton instatement to the positions for which 
they applied or, if those positions no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges. 
(b) Make Mike Albritton, Wayne Divine, Jeff Grimes, 
James Horn, Robert Lindsey, Brooks Martin, Carl Rob-
erts, Mike Pickett, John Smith, Jamie Steele, Steve Up-
ton, and Sammy Yelverton whole for any loss of earn-
ings and other benefits suffered as a result of the unlaw-

ful discrimination against them, in the manner set forth in 
the remedy section of the supplemental decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to 
the unlawful refusal to hire 
Mike Albritton, Wayne Divine, Jeff Grimes, James Horn, 
Robert Lindsey, Brooks Martin, Carl Roberts, Mike 
Pickett, John Smith, Jamie 
Steele, Steve Upton, and 
Sammy Yelverton and, within
 3 days thereafter notify 
them in writing that this has been done and that the re-

fusal to hire them will not be used against them in any 
way. 
(d) Within 14 days from the date of this Order, offer 
Stephen Alexander full reinstatement to his former posi-

tion or, if that position no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
(e) Make Stephen Alexander whole for any loss of 
earnings and other benefits suffered as a result of the 

unlawful discrimination against him, in the manner set 
forth in the remedy section of the original decision. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
and refusal to reinstate Step
hen Alexander and, within 3 
days thereafter notify him in writing that this has been 
done and that the discharge and refusal to reinstate will 
not be used against him in any way. 
(g) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-

cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Order. 
(h) Within 14 days after service by the Region, post at 
its facility in Jackson, Mississippi, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 26, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since May 2, 1995. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail and refuse to hire job applicants 
on the basis of their union affiliation or other protected 

activities. 
WE WILL NOT discharge and refuse to reinstate our 
employees because of their protected or union activities. 
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MOSES ELECTRIC SERVICE 569WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Mike Albritton, Wayne Divine, Jeff Grimes, 
James Horn, Robert Lindsey, Brooks Martin, Carl Rob-
erts, Mike Pickett, John Smith, Jaime Steele, Steve Up-
ton, and Sammy Yelverton instatement to the positions 
for which they applied or, if those positions no longer 
exist, to substantially equivalent positions, without 

prejudice to their seniority or any other rights and privi-
leges. 
WE WILL make Mike Albritton, Wayne Divine, Jeff 
Grimes, James Horn, Robert Lindsey, Brooks Martin, 
Carl Roberts, Mike Picke
tt, John Smith, Jaime Steele, 
Steve Upton, and Sammy Yelverton whole for any loss 
of earnings and other benefits suffered as a result of our 
unlawful discrimination against them. 
WE WILL, within 14 days of the date of the Board™s 
Order, remove from our files any reference to our unlaw-
ful refusal to hire Mike Albritton, Wayne Divine, Jeff 
Grimes, James Horn, Robert Lindsey, Brooks Martin, 
Carl Roberts, Mike Picke
tt, John Smith, Jamie Steele, 
Steve Upton, and Sammy Yelverton, and WE WILL, 
within 3 days thereafter, notif
y them in writing that this 
has been done and that the refusal to hire them will not 

be used against them in any way. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Stephen Alexander full reinstatement to his 

former position or, if that position no longer exists, to a 
substantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Stephen Alexander whole for any loss 
of earnings and other benefits suffered as a result of our 

unlawful discrimination against him, less any interim 
earnings, plus interest. 
WE WILL, within 14 days of the date of the Board™s 
Order, remove from our files any reference to our unlaw-

ful discharge of and refusal to reinstate Stephen Alexan-
der, and WE WILL, within 3 days thereafter, notify him 
in writing that this has been done and that the discharge 
and refusal to reinstate will not be used against him in 
any way. 
 MOSES ELECTRIC SERVICE, INC. AND 

ITS AGENT EXPRESS PERSONNEL 
SERVICE  
 Michael W. Jeannette, Esq., 
for the General Counsel. 
William I. Gault Jr., Esq. 
and  David Thomas, Esq., 
of Jackson, 
Mississippi, for the Respondent. 
Wayne A. Divine, 
of Jackson,
 Mississippi, for the Charging 
Party.
 DECISION PARGEN ROBERTSON, Adminis
trative Law Judge. This 
hearing was on August 12, 13, and 14, 1996, in Jackson, Mis-
sissippi. The charges were filed between October 20, 1995, and 
February 13, 1997. Cases 26ŒCAŒ17100 and 26ŒCAŒ17214 
were amended on August 23, 1996; and Case 26ŒCAŒ17904 
was amended on April 8, 1997. An amended consolidated com-
plaint issued on April 22, 1997. 
I. JURISDICTION Respondent (Respondent or Moses Electric) admitted that it 
is a corporation, with an office and place of business in Jack-
son, Mississippi, where it is an electrical contractor. It admitted 
that during the 12 months ending July 31, 1996, it performed 
services valued in excess of $50,000 in States other than Mis-
sissippi and it received at its Jackson place of business goods 
valued in excess of $50,000 fro
m directly outsi
de Mississippi. During the hearing Respondent admitted that it is an employer 
engaged in commence as defined in the Act. 
II. LABOR ORGANIZATIONS 
Respondent admitted that International Brotherhood of Elec-
trical Workers, Local Union No. 480, AFLŒCIO (the Union) is 
a labor organization within the m
eaning of Section 2(5) of the 
Act. 
III. THE UNFAIR LABOR PRACTICE ALLEGATIONS 
A. Refusal-to-Hire Allegation 
The General Counsel alleged th
at Respondents failed and re-
fused to hire Jeff Grimes, Wayne Divine, Sammy Yelverton, 

Carl Roberts, Robert Lindsey, 
James Horn, Mike Albritton, Jamie Steele, John Smith, Brooks Martin, Steve Upton, and 
Mike Pickett because of their union affiliation. 
Moses Electric used the servi
ces of Express Personnel Ser-
vices (Express Personnel) in ac
quiring electrician employees. 
All the alleged discriminatees fi
led applications with Express 
Personnel beginning in May 1995. Some had filed earlier appli-

cations with Express Personnel.  
Wayne Divine, Sammy Yelvert
on, James Horn, Mike Albrit-ton, Jamie Steele, John Smith, Brooks Martin, Steve Upton, and 
Michael Pickett filed application with Express Personnel in 

1995. At the top of the first page of the applications each of the 
above-named applicants wrote union organizer. 
Jeff Grimes, Robert Lindsey, an
d Carl Roberts filed applica-
tions with Express Personnel during May 1995. 
Although Express Personnel does 
not contest receipt of the 
applications, Moses Electric co
ntends that it did not receive 
those applications from Express. 
B. Discussion 
The General Counsel alleged that
 Respondent refused to hire 
job applicants, because of the Union and especially because the 
applicants were thought to 
be union organizers. See 
NLRB v.
 Town & Country Electric, 
516 U.S. 85 (1995); Town & Coun-
try Electric, 
309 NLRB 1250 (1992); 
Fluor Daniel, Inc
., 311 
NLRB 498 (1993); 
Casey Electric, 313 NLRB 774 (1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570Applicants as potential employees, are accorded the protec-
tion of the Act. NLRB v. Mount Desert Island Hospital
, 695 
F.2d 634, 638 (1st Cir. 1982). 
As to whether Respondent illega
lly refused to employ some 
or all of the alleged discriminatees, I shall first consider 
whether the General Counsel proved prima facie that one of the 
reasons why Respondent refused to
 hire any of the alleged dis-
criminatees was union activity. If I find in support of the Gen-
eral Counsel then I shall consider whether Respondent proved 
that it would have refused to hire
 the alleged discriminatees in 
the absence of his union activities. 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983). 
See also 
J. E. Merit Constructors
, 302 NLRB 301, 303Œ304 (1991), where in a refusal-to-hire allegation the test applied 
included a requirement that the General Counsel prove (1) the 
applications were filed during hiring stages; (2) the Respondent 
knew of their source; (3) it harbored union animus; and (4) it 
acted on that animus in failing to hire any from this group. 
1. Were the applications 
filed during hiring stages? 
a. Did the applicants apply for work? 
The evidence is not in dispute as to the alleged discrimina-
tees applying for work with Express Personnel on the dates 
shown above. Findings and Conclusions 
I find that the alleged discrimina
tees filed applications at Ex-
press Personnel on the following 
dates: Jeff Grimes on May 2, 
1995; Wayne Divine and Samm
y Yelverton on May 4, 1995; 
Robert Lindsey and Carl Robert
s on May 5, 1995; James Horn 
on May 22, 1995; Mike Albritton and Jamie Steele on May 25, 
1995; John Smith on May 30, 1995; Brooks Martin on June 7, 
1995; Steve Upton on June 28, 1995; and Michael Pickett on 
July 26, 1995. 
b. Was Respondent hiring? 
Joint Exhibit 1 shows that Res
pondent hired 87 electricians 
between May 15, 1995, and July 21, 1997. Twenty-seven elec-
tricians were hired in 1995 after May 15. 
Thomas Allen, a master journeyman electrician, applied for 
work with Express Personnel Services in Jackson on May 1, 
1995. He was interviewed and test
ed for drugs. Allen did noth-
ing to indicate that he had 
any connection with the Union. 
About 2 weeks later he was 
phoned from Express Personnel 
and asked if he was available to interview with Moses Electric. 
Allen said that he was not avai
lable at the time suggested. Ex-
press phoned back and asked Allen if he was able to start work 

2 days later. Allen declined sa
ying that he had taken another 
job and had been injured. 
Jeff Grimes has been a journeyman electrician for 10 years. 
He has been a member of the Union since 1983. On May 2, 
1995, Grimes went to Express Personnel where he was inter-viewed and given a drug test. Grimes did nothing to show that 
he was connected with the Union. Tracy Elkins at Express, told 
Grimes that Moses Electric was hiring. Grimes, Tommy Dear-
ing, Kenny Fitzhugh, and Robert
 Lindsey went to Moses Elec-
tric and applied for work. Dearing introduced Grimes to Dianne 
Cook. Cook interviewed and gave 
Grimes an aptitude test. Di-
anne Cook told Grimes that Moses Electric was definitely look-

ing for electricians. Cook sugges
ted that Grimes would run a 
truck making service calls and that he would be on call 24 
hours a day. Grimes told Cook 
that would not be a problem. 
Dianne Cook told Grimes that 
they were hiring through Express 
Personnel and Grimes told her that
 he had already been to Ex-
press and taken their drug test. 
Charles Leggett was president of Respondent until 1996. 
Leggett testified that before Shaw Case came on board in Re-
spondent™ human resources in 1996, Respondent hired its elec-
tricians through Express Personnel.
 Respondent also used other 
employment services to employ
 electricians, including Snell-
ling and Jackson Temporaries. Le
ggett admitted that from time 
to time he looked through Dianne Cook™s list showing electri-
cians applicants that had come
 to Respondent seeking work. 
Charles Leggett testified that 
Respondent hired some former 
employees during 1995. Former 
employees were not required 
to fill out applications. Respondent occasionally would not 
check their references. David Dunn phoned a number of elec-
tricians around July 1995 because they were on a list of former 
employees. Dunn asked them to come back and work for Re-
spondent. Dunn was Respondent™s projec
t manager plus human re-
sources until Respondent hired Sh
aw Case. At that time his 
duties including interviewing applicants and, after background 

checks were completed, assigning 
the applicants to jobs. Dunn was involved in hiring of some former employees including 
Terry Johnson, Dan Currey, Eddie Orlanski, Mark McLaurin, 
and James Loden in the summer and fall of 1995. 
Shaw Case testified that he 
started working for Respondent around August 1996. He was the human resources manager. Before Respondent, Case worked
 for Snelling Personnel. Case 
agreed that while he was with Snelling he referred Bo Lot, 
Mike Finely, Randy Rogers, Ca
lvin Brown, and James Hughes 
to Moses Electric. 
Respondent did not advertise in newspapers for electricians. 
Charles Leggett testified that 
Respondent may have asked Ex-
press Personnel to place ads in newspaper for electricians be-

cause they were needed by Respondent. 
Roger Swartz was a superint
endent at Respondent from 
April 1996 until March 1997. After finding their number in the 
phone book Swartz called Respondent and talked to Dianne Cook. Swartz asked Cook if 
Respondent was taking applica-
tions. She asked about his expe
rience. Cook said the personnel 
manager was not in. Within an hour David Dunn phoned Swartz and asked him about hi
s past experience. During the 
following week, Swartz faxed his resume to Dunn. After that 

week Swartz went to Respondent and took a test. He was told 
by Dunn that the computer would grade his test but that from 
their talking Dunn said that he
 knew Swartz would pass. He 
said they had a superintendent 
that had scored only a 20 on the 
test. Dunn told Swartz to report to work on April 9, 1996. Dur-
ing the time between then and April 9, Dunn phoned and told 
Swartz what he had scored on the test. 
When Swartz reported for work, Dunn sent him to Express Personnel to complete some paperwork and take a urinalysis. 
 MOSES ELECTRIC SERVICE 571Swartz did that and reported back to Dunn where he was as-
signed to a job in Yazoo City. 
Swartz worked on several jobs for Respondent including 
some on which he was superint
endent. He had trouble keeping 
a sufficient number of quality electricians. Occasionally, the 

project manager would send an el
ectrician and instruct Swartz 
not to leave him by himself. 
On one occasion while in front of the receptionist area at Re-
spondent™s office along with Gary Chamely, Charles Leggett 
and Sam Kimbrough, Swartz asked why Respondent did not 
run an ad in the paper becaus
e no good electrician needs to go 
through the temporary personnel agen
cies. Swartz testified that either Charles Leggett or Sam 
Kimbrough replied that if they 
run an ad (Local) ﬁ480 would send 200 electricians in there to 
fill out an application.ﬂ 
When asked about telling Swartz 
that he would not put an ad 
in a newspaper, Leggett testified that he did not recall making 
such a statement but that he may have done so. 
Findings and Credibility 
I have considered the testimony of the various witnesses in 
view of their demeanor and the full record. I was impressed 

with the demeanor of Thomas 
Allen, Jeff Grimes, and Roger 
Swartz and I credit their testimony. I do not credit the testi-
mony of Charles Leggett to the extent it conflicts with other 
testimony. Among other things, 
I was not impressed with his 
demeanor and I found Leggett™s 
testimony that Respondent is 
not concerned with an applic
ant™s union connections was in-credible in view of comments 
regarding unions in Respondent™s 
handbook. I credit the admissions of Leggett, David Dunn, and 
Shaw Case to the extent their testimony tends to show that Re-
spondent was hiring elec
tricians during 1995. 
Conclusions The credited testimony of Thomas Allen and Jeff Grimes 
proved that Respondent was defin
itely looking to hire electri-
cians during May 1995. Moreover, the record was not in dis-
pute but that Respondent actual
ly hired 27 electricians from 
May 15 through the end of 1995. I find that the credited evi-
dence established that Moses Electric was hiring electricians at 
various times from early May 1995. 
Was Express Personnel Hiri
ng for Moses Electric? 
Between May 15, 1995, and Sept
ember 3, 1996, 22 out of a 
total of 46 electricians hired by
 Respondent, were referred to 
Respondent by Express Personnel. 
Express Personnel ran advertisemen
ts for electricians and/or 
electrician helpers in the loca
l newspaper beginning on May 10, 
1995, and extending through October 11, 1995. Although Tracy 
(Elkins) Parks testified that Express Personnel was seeking 
only electrician helpers, most of the newspaper advertisements 
clearly included electricians as well as electrician helpers. 
On May 4, 1995, Wayne Divine 
applied for work at Express 
Personnel along with Sammy Yelverton, Eddie Moody, Gerald 
Smith, and Bobby Born. Divine was interviewed by Tracy El-
kins and given a drug test. Elkins
 told him they were hiring at 
Moses Electric. 
On May 5, 1995, Sammy Yelvert
on went to Moses Electric 
along with union members Robert Lindsey and Carl Roberts. 
The three spoke with Dianne Cook. Sammy Yelverton intro-

duced them to Cook as being 
from the IBEW in Jackson. Yelverton tape recorded the conversation with Cook. Cook told 

the three that Respondent did all its hiring through Express 
Services and they needed to go to Express and see Tracy. Cook 
said that Tracy would get in touch with Leggett there at Re-
spondent about their applications
. Cook asked and was told that 
all three of them were jour
neymen. Dianne Cook wrote down 
each of their names and phone numbers. She said that she 
would pass that information on to Leggett. 
Divine phoned Tracy Elkins on
 May 9, 1995, and recorded 
the conversation. Tracy Elkins told Divine that Moses Electric 
had all the applications and was reviewing them.  
On May 10, 1995, Divine phone
d Moses Electric and talked 
with Dianne Cook. Cook asked hi
m about his work experience. She said that she had a list 
from Express Personnel and Di-
vine™s name was on the list.  
As shown above, Wayne Divine
 has continued to check on 
his application but he had not 
been contacted about going to 
work. He tape recorded a phone conversation with Dianne 
Cook on June 20, 1995. Divine told Cook that he was out of 
Local 480. Dianne Cook told Divine
 that Respondent did all its 
hiring through Express and that he should go there and see 
Tracy. Divine told Cook that he had already gone to Express 
and talked with Tracy. Cook asked if she had not already talked 
with Divine. She asked for his address and phone number. 
Cook told Divine that she was going to go ahead and put him 

on her list and tell Leggett. 
Divine phoned Express Personne
l that same day and re-
corded that conversation. He was told that he was on the Ex-
press list. As shown above Sammy Yelverton continued to check on 
work during 1995, 1996, and 1997 with Express Personnel and 
with Dianne Cook at Moses Electric. He also talked with Shaw 
Case when Case was with Snelling. Case told him that the 
newspaper ads for electricians concerned work with Moses 
Electric. Sammy Yelverton testified that he checked with 
Moses on February 24, 1997, with Benny Suggs, Wayne Di-
vine, Larry Watts, and Jerry Webb
. On that occasion, Yelverton 
asked to be placed on Respondent 
list of electricians seeking 
work. Shaw Case, who was then working with Respondent, told 
them that everyone interested in working for Respondent was 
required to sign in each week in order to be considered for 
work that week. Neither Yelverton nor any of the 11 alleged 
refusal-to-hire discriminatees, was ever offered a job at Re-
spondent. In May 1995, Kenneth Fitzhugh 
went out to Moses Electric 
and talked with Dianne Cook. He recorded the conversation. 
Cook told Fitzhugh that Respondent did all its hiring through 
Express Services and that he needed to go there and talk with 
Tracy. She said that Tracy would turn his application in to Leg-
gett there at Respondent. 
Thomas Allen applied for work
 with Express Personnel Ser-
vices in Jackson on May 1, 1995. 
Allen did nothing to indicate 
that he had any connection with the Union. About 2 weeks later 
Express Personnel suggested he 
interview with Moses Electric. 
Allen was not available for the interview but Express Personnel 
phoned back and asked Allen if he was able to start work. Allen 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572declined saying that he had taken another job and had been 
injured. 
Jeff Grimes went to Express 
Personnel where he was inter-
viewed and given a drug test. Grimes did nothing to show that 
he was connected with the Union. Tracy at E
xpress Personnel 
told Grimes that Moses Electric was hiring. Grimes, Tommy 
Dearing, Kenny Fitzhugh, and R
obert Lindsey went to Respon-
dent and applied for work. Dearing introduced Grimes to Di-anne Cook. Dianne Cook told Gr
imes that Moses Electric was definitely looking for electricia
ns. Cook suggested that Grimes 
would run a truck making service calls and that he would be on 
call 24 hours a day. 
Dianne Cook testified that she worked at Moses Electric 
from 1992 until January 1997. In 1995, whenever applicants 
came to Respondent, Cook took each applicant™s name and 
address then referred each appl
icant to Express Personnel. She 
maintained those names and addresses in a folder which was 
available to Respondent. She tes
tified that a Grimes came to 
Respondent with Dearing. 
Stephen Scully is the owner 
of the Express Personnel fran-
chise in Jackson. Express Personnel is a staffing company. 

They actually employ various cr
aftsmen for referral to different 
clients. Express Personnel did re
fer electricians to Respondent 
among other clients. They did no
t have a written contract with Respondent but an agreement to 
charge 40 percent for the Re-
spondent referrals. 
Express Personnel does not screen electri-
cian applicants on the basis of 
ability through tests. However, 
Express does try to check a minimum of two of each appli-
cant™s references. In practice they are not able to always check 
two references. In May 1995, E
xpress Personnel™s supervisors included Tracy (Elkins) Parks. Tracy Elkins was primarily re-

sponsible for the Moses Electric account. 
Charles Leggett was presiden
t of Respondent until 1996. Re-
spondent hired its electricians
 through Express Personnel. On 
occasion Respondent would contact an applicant™s references 

after interviewing the applicant.
 Respondent also used other 
employment services to employ 
electricians including Snellling 
and Jackson Temporaries. Leggett admitted that from time to 

time he looked through Dianne C
ook™s list showing electricians applicants that had come 
to Respondent seeking work. 
Norma Meltin was construction secretary to Respondent 
COO Sam Kimbrough from Oct
ober 1995 until October 1996. She was told to refer job applicants to Tracy at Express Person-
nel. Respondent did not advertise in newspapers for electricians. 
Charles Leggett testified that 
Respondent may have asked Ex-
press Personnel to place ads in newspaper for electricians be-

cause they were needed by Respondent. 
Charles Leggett denied that
 Respondent received job 
applications from Express Personnel for Wayne Divine, 
Sammy Yelverton, Carl Roberts, Robert Lindsey, Mike Albrit-
ton, James Horn, Jamie Steele, John Smith, Brooks Martin, Steve Upton, Mike Pickett, and Jeff Gri
mes. 
On one occasion, Roger Swartz asked Gary Chamely, 
Charles Leggett, and Sam Kimbrough why Respondent did not 
run an ad in the paper becaus
e no good electrician needs to go 
through the temporary personnel agencies. Either Charles Leg-

gett or Sam Kimbrough replied that if they run an ad (Local) 
ﬁ480 would send 200 electricians in there to fill out an applica-
tion.ﬂ Findings and Credibility 
As shown above, I have cons
idered the testimony of the 
various witnesses in view of their demeanor and the full record. 
I was impressed with the dem
eanor of Wayne Divine, Sammy 
Yelverton, Kenneth Fitzhugh, T
homas Allen, Jeff Grimes, Di-anne Cook, Roger Swartz, and Norma Meltin. To a large extent 
their testimony is not in conf
lict. As shown herein, I do not 
credit the testimony of Tracy (Elkins) Parks or Charles Leggett 

other than admissions or testimony that accords with credited 
evidence. 
In some instances tape recordings were introduced. As to 
those matters I credit the tape recording in full and do not credit 
any testimony that conflicts with the recording. 
Conclusions The full record illustrated that Respondent was hiring elec-
tricians through Express 
Personnel during 1995 and 1996. 
There is a dispute as to what happened to the applications of 
the alleged discriminatees after those applications were filed 

with Express Personnel. Charles 
Leggett testified that Express 
Personnel did not refer the allege
d discriminatees™ applications 
to Respondent. 
However, there is evidence that Respondent knew of the ap-
plications of the alleged disc
riminatees. Jeff Grimes credibly 
testified that he talked with Dianne Cook at Respondent around 
May 2, 1995. Cook told Grimes th
at Respondent was definitely looking for electricians and that Respondent hired through Ex-
press Personnel. Wayne Divine cred
ibly testified that when he 
was interviewed by Tracy Elki
ns at Express Personnel on May 
4, 1995, Elkins told him that
 Express was hiring for Moses 
Electric. In a tape recorded conversation on May 5, 1995, Di-
anne Cook told Sammy Yelverton,
 Carl Roberts, and Robert 
Lindsey that Respondent was 
hiring through Express Personnel 
and that Express would get in touch with Charles Leggett if 
Yelverton, Roberts, and Lindsey 
filed applications at Express. 
Cook told the three that she would inform Leggett that they had 
come in looking for work. 
In another tape recorded conversation, Dianne Cook talked 
with Kenneth Fitzhugh on May 5, 1995. Cook told Fitzhugh 
that Respondent did all its hiring of electricians through Ex-press Personnel, that Fitzhugh should apply at Express Person-
nel and that Express would sent
 his application to Leggett at 
Respondent. Cook wrote down Fitzhugh™s name, the fact that 
he was a journeyman and his 
phone number. In another tape 
recorded conversation, Tracy 
Elkins told Wayne Divine on May 9, 1995, that she had sent 
Charles Leggett at Respondent 
all their applications. On May 10, Divine talked with Dianne 

Cook at Respondent. Cook told him that she had a list of appli-
cants from Express Personnel and 
that Divine™s name was on 
the list. Around mid-May 1995, Express Personnel asked Thomas 
Allen if he was immediately available to start work with Moses 

Electric. During a recorded phoned conversation on June 20, 
1995, Dianne Cook told Wayne Divine that she would put his 
name on her list to give to 
Charles Leggett. Divine phoned 
 MOSES ELECTRIC SERVICE 573Express Personnel that same 
day. Express acknowledged to 
Divine that his name
 was on their list. 
In view of the full record and especially the above evidence, 
I find that Express Personnel did act on behalf of Moses Elec-
tric in taking the applications 
of the 12 alleged discriminatees 
during 1995 and referring those applications to Respondent for consideration. In making that 
determination I have fully con-
sidered comments and 
actions by Dianne Cook and Tracy (El-
kins) Parks. Cook and Parks were the two employees of Re-
spondent and Express, that were 
directly involved in the selec-
tion of electricians for Responde
nt. Their comments and actions 
established that Express was 
referring electricians to Respon-dent and that Express had informed Respondent of the applica-
tions of the alleged discriminate
es. I find that the above and the 
full credited record proved that Express Personnel was acting as 
agent for Moses Electric at material times, in the employment 
of electricians. 
Harvey Mfg., Inc.,
 309 NLRB 465 fn. 4 (1992); 
M. K. Morse Co.,
 302 NLRB 924 (1991);
 Alliance Rubber Co.
, 286 NLRB 645 (1987). 
2. Did Respondent know the allege
d discriminatees were affili-
ated with the Union? 
Wayne Divine, the Union™s assi
stant business manager, has 
applied for work at Expre
ss Personnel beginning in 1994. 
Divine and Sammy Yelverton file
d applications with Express 
Personnel on May 4, 1995. Wayne Divine, Sammy Yelverton, 
Eddie Moody, Gerald Smith, and Bobby Born were each wear-
ing a 3-inch badge that read ﬁI™m a union organizerŠIBEW, 
Local 480.ﬂ Divine was interviewe
d by Tracy Elkins and given 
a drug test. Elkins told him they
 were hiring at Moses Electric. 
James Horn filed a May 22, 1995 application. Mike Albritton 
and Jamie Steele filed appl
ications on May 25, 1995. John 
Smith filed an application 
on May 30, 1995. Brooks Martin 
filed an application on June 7,
 1995. Steve Upton filed a June 
28, 1995 application. Michael Pi
ckett filed an application on 
July 26, 1995. At the top of the first page on each of those ap-
plications, the respective applicant wrote 
union organizer
. Sammy Yelverton was intervie
wed at Express Personnel by 
someone named Scott. Yelverton had written union organizer 
on his application and Scott aske
d Yelverton what that meant. 
Yelverton replied that he intended to try and organize Moses 
Electric but that would not interfere with his work for Respon-
dent and he would do organizing during breaks, before and 
after work. Scott told Yelverton that his application looked 

good. Express Personnel administered a drug test to Yelverton. 
Yelverton had met with Charles Leggett, president of Moses 
Electric, in early April 1995 in regard to a boat Leggett was 
selling. During their conversation Yelverton asked Leggett 
about Moses Electric signing a working agreement with the 
Union. Leggett said that he did not believe he wanted anything 
to do with it, that he felt that Laverne Tucker wanted to put him 
out of business. Yelverton told Leggett that Tucker was no 
longer with the Union and that the Union would treat Leggett 

fairly.  
In May 1995, Yelverton along with Mike Albritton, Jami 
Steele, Wayne Divine, and Tommy
 Dearing went to Express 
Personnel. Albritton and Steele 
filled out job applications and 
wrote union organizer at the top of the first page of their appli-
cations. Yelverton, Divine, and 
Dearing asked if their applica-
tions were still active. They were 
told the applications would be 
active for 1 year. 
Findings and Credibility 
As shown above, I have cons
idered the testimony of the 
various witnesses in view of their demeanor and the full record. 
I credit the testimony of Wayne Divine, Sammy Yelverton, 
Kenneth Fitzhugh, and Roger Swartz. To a large extent their 
testimony is not in conflict. 
In some instances tape recordings were introduced. As to 
those matters I credit the tape recording in full and do not credit 
any testimony that conflicts with the recording. 
As shown above I do not credit the testimony of Charles 
Leggett to the extent it conflicts with other testimony. 
Conclusions In view of that evidence and my findings above, I find that 
Respondent and Express Personnel knew at the time of their 

applications, that Divine, Yelverton, Horn, Albritton, Smith, 
Steele, Martin, Upton, and Pickett were union organizers. That 
information was written at the top of the first page of each of 
those applications. 
Robert Lindsey and Carl Robe
rts went to Moses Electric 
with Sammy Yelverton on May 
5, 1995. Yelverton had submit-
ted an application to Express Personnel on May 4 that identi-
fied him as a union organizer and showed that he was presently 
employed by the Union. When Yelverton met with Dianne 
Cook at Respondent on May 5 he said that he, Lindsey and 
Roberts were with the IBEW here in Jackson. That conversa-
tion was recorded and is in ev
idence. After leaving Respondent, 
Lindsey and Roberts submitted their applications to Express 
Personnel that same day. Robert
 Lindsey wrote on his applica-
tion that he graduated from J.A.
T.C., Local Union # 480. Carl Roberts wrote on his applicatio
n that he graduated from NECA, 
IBEW Local 480. 
Jeff Grimes filed an application with Express Personnel on 
May 2, 1995. Grimes has been a 
journeyman electrician for 10 
years. He has been a member of the Union since 1983. On May 
2, 1995, Wayne Divine at the Un
ion suggested to Grimes that Express Personnel was advertisi
ng for journeyman electricians 
in the local newspaper. Grimes went to Express Personnel 
where he was interviewed and given a drug test. Grimes did 
nothing to show that he was conn
ected with the Union. Tracy at 
Express Personnel told Grimes that Moses Electric was hiring. 
Grimes returned to the union hall where he met Tommy Dear-
ing. He and Dearing along with
 Kenny Fitzhugh and Robert 
Lindsey went to Respondent and applied for work. Dearing 

introduced Grimes to Dianne Cook. Dianne interviewed and 
gave Grimes an aptitude test. Cook told him that Respondent 
was definitely looking for electr
icians. Dianne Cook suggested 
that Grimes would run a truck making service calls and that he 

would be on call 24 hours a day. Grimes told Cook that would 
not be a problem. Cook told Grimes that they were hiring 
through Express Personnel and Grimes told her that he had 
already been to Express and taken their drug test. 
Dianne Cook testified that she recalled Grimes coming to 
Respondent looking for work with Tommy Dearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574Jeff Grimes did not hear from Respondent. He phoned Ex-
press Personnel every week over a 4-week period but was never 
connected to Tracy. He told he
r supervisor that he was still interested in work. He was told that he was being put on a list. 
On the last occasion that Grimes called he told Tracy™s supervi-
sor that he felt they weren™t se
nding him for interviews because 
they felt he was a union activist and that he planned to file 
charges against them. That test
imony which was not disputed, 
shows that from early June 1995,
 Express Personnel knew that Grimes suspected that he was not being referred for work be-
cause of the Union and that he planned to file charges against 
Express. In view of the above I find that Respondent was aware that all 12 alleged discriminatees were affiliated with the Union and 
that alleged discriminatee Jeff Gr
imes may file charges because 
of his failure to be referred for work. 
3. Did Respondent harbor union animus? 
Moses Electric employee handbook includes the following at 
section 1.5: 
 1.5 A FEW WORDS ABOUT UNIONS 
Our Merit Shop Firm, like more
 than eighty percent of 
all businesses and institutions throughout the United 
States, is union-free. There 
is always a chance, however, 
that in the future a labor organization will try to persuade 
some of our employees to sign union authorization cards. 
For this reason, it is important that you understand our 
position concerning unions. 
To say it simply and clearly, while you have the legal 
right to join a labor union, you also have the legal right 

NOT to join a union. We beli
eve that remaining union-free 
has definite advantages for you, our employees. For in-
stance, along with labor unions can come many changes 
such as: (a) restrictions on your individual freedom to dis-

cuss and solve your problems directly with us and without 
union involvement; (b) your compulsory union member-
ship and dues; (c) union discipline, fines, suspension and 
expulsion from membership; ((d) union control over you 
through the union™s constitution and bylaws; (e) union 
politics; (f) union coercion and violence; (g) union hypoc-
risy; (h) union strikes and strike
 assessments; and (I) re-
sulting job replacements, sometimes temporarily, some-
times forever. In other wordsŠunions have fostered tur-
moil, job insecurity, dollars out
 of workers™ pockets, and 
loss of independence. 
So if a labor union organizer ever asks you to sign a 
union authorization card, rememb
er that it is a legally 
binding document in which you sign away your right of 
individual freedom in our wo
rkplace for exclusive repre-
sentation by that union. We
 hop you would hesitateŠand 
think carefullyŠbefore signi
ng any such union pledge 
card. It could be your first step into the turmoil described 
above. It might be like signing a blank check and giving it 
to a stranger. We have the ability, the desire, the expertise, and the 
personnel to solve our problems and move forward by 
working together in the Merit Shop WayŠwithout inter-
ference from union outsiders. Based on these facts, we be-lieve a labor union is unnecessary and unwanted here at 
Moses Electric Service, Inc. 
 Charles Leggett admitted that Mississippi is a right-to-work 
State and that Respondent employee
s can not be forced to join a 
labor organization. 
Norma Meltin was construction secretary to Moses Electric 
COO Sam Kimbrough from Oct
ober 1995 until October 1996. After Shaw Case was hired around August 1996 Meltin over-
heard a conversation in the hallway near her office involving 
Hux, Kimbrough, Leggett, and 
Shaw Case. They instructed 
Shaw Case to find out if appli
cants had any union affiliation. 
Roger Dale Swartz Jr. was a 
superintendent at Respondent 
from April 1996 until March 1997. Swartz had trouble keeping 

a sufficient number of quality electricians. Occasionally, the 
project manager would send an el
ectrician and instruct Swartz 
not to leave him by himself. 
On one occasion while in front of the receptionist area at Re-
spondent™s office along with Gary Chamely, Charles Leggett, 
and Sam Kimbrough, Swartz asked why Respondent did not 
run an ad in the paper becaus
e no good electrician needs to go 
through the temporary personnel agen
cies. Swartz testified that either Charles Leggett or Sam 
Kimbrough replied that if they 
run an ad (Local) ﬁ480 would send 200 electricians in there to 
fill out an application.ﬂ 
As shown herein, Sammy Yelv
erton met with Charles Leg-
gett in early April 1995 and Yelverton asked Leggett about 
Respondent signing a working agreement with the Union. Leg-
gett said that he did not believe he wanted anything to do with 
it, that he felt that Laverne Tu
cker wanted to put him out of 
business. Yelverton told Leggett that Tucker was no longer 
with the Union and that the Union would treat Leggett fairly.  
Leggett testified that Sammy Yelverton™s testimony regard-
ing a conversation between the tw
o of them when Leggett was 
trying to sell a boat was totally false. He admitted that Yelver-

ton did talk to him about his boa
t and that Yelverton said there 
was another matter that he would like to discuss with Leggett. 
Leggett replied, ﬁ[W]e™ll talk about that laterﬂ and that was the 
end of the conversation. 
Findings and Credibility 
As shown above, I have cons
idered the testimony of the 
various witnesses in view of their demeanor and the full record. 
I credit the testimony of Norma Meltin, Sammy Yelverton, and 
Roger Swartz in view of their 
demeanor and the full record. In 
view of his demeanor I do not credit the testimony of Charles 
Leggett. His testimony was frequent
ly inconsistent with estab-
lished evidence including comme
nts in Respondent™s employee 
handbook. Additionally, I do not cr
edit the testimony of Tracy 
(Elkins) Parks in view of her demeanor and the full record. 
Conclusions The above evidence establis
hed that Respondent was 
strongly opposed to the Union. C
ontrary to the testimony of 
Charles Leggett, I find that Res
pondent was motivated by union 
animus. 
 MOSES ELECTRIC SERVICE 5754. Did Respondent refuse to hi
re the applicants because of 
its animus? 
As shown above either Charles Leggett or Sam Kimbrough 
told Roger Swartz that if Moses Electric ran ad Local ﬁ480 
would send 200 electricians in ther
e to fill out an application.ﬂ 
When Sammy Yelverton talked with Charles Leggett in early 
April 1995, Leggett said that he did not believe he wanted any-
thing to do with the Union and that he felt that Laverne Tucker 
wanted to put him out of business. Yelverton told Leggett that 
Tucker was no longer with the Union and that the Union would 
treat Leggett fairly.  
After Shaw Case was hired around August 1996, Norma 
Meltin overheard a conversation in the hallway near her office 
involving Hux, Kimbrough, Legge
tt, and Shaw Case. They 
instructed Shaw Case to find out if applicants had any union 
affiliation. Findings and Credibility 
As shown above, I have cons
idered the testimony of the 
various witnesses in view of their demeanor and the full record. 
I credit the testimony of Roger Swartz, Sammy Yelverton, and 
Norma Meltin in view of their demeanor and the full record. I 
do not credit the testimony of Charles Leggett or Tracy (Elkins) 
Parks. 
Conclusions The above and the full record show that Respondent was set 
on a course of refusing to hire people shown to be interested in 

organizing for the Union. As shown above the alleged dis-
criminatees applied for work
 with Respondent, Respondent 
knew of their union affiliation, Respondent was strongly op-
posed to the Union and expressed a willingness to break the law 
and avoid hiring union people. In 
view of that evidence, I find 
that the General Counsel made 
a prima facie case that Respon-
dent refused to hire any of the alleged discriminatees because 
of the Union. Fluor Daniel, Inc., 311 NLRB 498, 500 (1993). 
5. Would Respondent have refused to hire the alleged discrimi-
natees in the absence of union affiliation? 
I shall consider whether the 
record shows that Respondent would have failed to employ the 
alleged discriminatees in the 
absence of the Union. See
 Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 

U.S. 989 (1982); NLRB v. Transportation Management Corp., 
462 U.S. 393 (1983); 
Northport Health Services v. NLRB
, 961 F.2d 1547 (11th Cir. 1992). 
Respondent argued that Respondent had a nondiscriminatory 
hiring policy in place in the 
summer of 1995, that it consis-
tently applied that policy and th
at none of the al
leged discrimi-
natees were hired under its policy. 
Respondent called William Hux who testified that Respon-
dent™s hiring policy was to first look to transfer current em-
ployees; secondly to look to empl
oy former employees; third to 
look to referrals from supervisors; fourth to referrals from cur-
rent employees; and finally 
to look to outside sources. 
The record evidence called Hux™s testimony into question. 
The undisputed testimony of Hux 
as well as others including 
Charles Leggett, showed that 
Respondent did all its hiring 
through Express Personnel and ot
her employment services. 
As to the testimony that Res
pondent first looks to transfer 
current employees. However, the credited record proved that 
Respondent hired from outside be
ginning as early as May 15, 
1995. As shown above, Hux contended that after transfers, 
Respondent looked to hire form
er employees, to supervisor 
referrals, to current employee re
ferrals, and to outside sources. 
However, Respondent conceded that ﬁany and all prospective 
applicants who contacted Responde
nt directly were referred 
Express to fill out an application.ﬂ That included even those 

former employees of Respondent that were seeking to be re-
hired. Joint Exhibit 1 shows that Respondent hired or promoted 27 
employees to electrician positio
ns in 1995 after May 15. Four-
teen of those 27 were referre
d to Respondent by Express or 
Snelling employment services. Three of those referred by Ex-
press were former employees of 
Respondent. A total of 7 of the 27 were former Res
pondent™s employees. 
After testifying as to Respondent™ policy in filling vacant po-
sitions, William Hux testified that Bo Lott and Mike Finely 
were hired after submitting applications to Snelling in their 
Monroe, Louisiana office. Lott a
nd Finely as well as other ap-
plicants, R. J. Campbell, Jame
s Fleming (a promotion), and 
Bobby Floyd, were from Gree
nwood, Mississippi, and could 
work on a project in Greenwood without costing Respondent 
per diem. Mike Jackson was 
hired because he lived in 
McComb, Mississippi, and could work on a project there with-
out charging Respondent per diem. Calvin Brown lived in 
Yazoo City. Respondent avoided 
per diem charges by hiring 
Brown and assigning him to work on a project in Yazoo City. 
Randy Rogers (referred by Snelling) was hired as a service 
technician because he had particular qualities for that job. 
James Hughes, another referral 
from Snelling was also hired 
because he appeared to have particular qualities as a service 
technician. As noted above, alle
ged discriminatee Jeff Grimes 
was not selected as service re
presentative even though Dianne 
Cook expressed that Grimes was 
well suited for the position. 
Larry Gill was hired because Respondent could get him for 
$10.50 an hour. However, Charles 
Leggett testified that Re-
spondent did not reject applicants even though they asked for 
too much money on their application. 
Hux testified that Jerry Tillery was actually hired as a super-
visor instead of an electricia
n and that Dennis Mink was re-
ferred by a supervisor. Mink
 was referred by COO Sam 
Kimbrough and Mink had previously worked for Respondent. 
Nevertheless, Hux™s testimon
y does nothing to explain why 
the above-mentioned applicants were selected instead of any of 
the alleged discriminatees. As shown herein, Respondent took 

the position that it never received any of the 12 alleged dis-
criminatees™ applications. Therefore, Respondent could not 
determine how those applicants compared with others in regard 
to where Respondent had projects that needed electricians or 

whether Respondent could get a good electrician at a cheap 
price. The full record proves that Respondent engaged in pretext. 
The credited evidence as shown above, proved that Respondent 
was in need of electricians at
 various times after May 2, 1995; 
that Respondent attempted to hi
re electricians through Express 
Personnel and through newspaper advertisements run by Ex-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576press Personnel; and that Respondent hired some and attempted 
to hire others that responded to 
those ads and were not referrals 
by supervisors and employees. The record proved that Respon-

dent was aware of the applicatio
ns of the 12 alleged discrimina-tees but refused to consider for employment or even interview 
any of those applicants. Despite its showing that factors other 
than its alleged hiring priorities, played a part in its hiring deci-
sions, Respondent refused to cons
ider any similar or additional 
qualifications of the alleged discriminatees. 
Wright Line, supra;  
Waste Steam Management, 315 NLRB 1088 (1994); 
Harmony 
Corp., 301 NLRB 578 (1991); Pitt Ohio Express
, 322 NLRB 
867, 868 (1997). 
I find that the General Counsel
 has proved that Respondent 
refused to consider the employee
 applications of Jeff Grimes, 
Wayne Divine, Sammy Yelvert
on, Carl Roberts, Robert 
Lindsey, James Horn, Mike Albritton, Jamie Steele, John 
Smith, Brooks Martin, Steve Upt
on, and Mike Pickett because 
of their union affiliation and Respondent failed to prove that it 

would have rejected considerati
on of those applications in the 
absence of union affiliation. 
Wright Line
, supra. Respondent argued that the al
leged discriminatees are not 
entitled to preferential treatment over other applicants. How-
ever, as found above, the discri
minatees were not afforded 
equal treatment. Unlike others 
not shown to Respondent to be 
affiliated with the Union, the al
leged discriminatees were given 
no consideration toward employ
ment. Respondent argued that 
the Union™s employees were not bona fide applicants. How-

ever, under similar circumstances the Board and the courts have 
refused to find union organizers 
are not bona fide applicants. 
Bay Control Services, 315 NLRB 30 fn. 2 (1994); 
NLRB v. 
Transportation Management Corp
., 462 U.S. 393 (1983); Wright Line, supra. 
Respondent also argued that Sammy Yelverton failed in Re-
spondent™s test and that Yelver
ton lied on his job application. 
However, the record showed that Respondent has hired others 
that failed in their test. Charles Leggett admitted that a project 
manager had placed one employ
ee on the payroll even though 
the employee failed the test. 
As shown above Roger Swartz 
credibly testified that David Dunn told him that one supervisor 
had been employed even though he
 scored 20 on the test. That 
is 25 points below the minimum acceptable score of 45. As to 
Yelverton lying on his application, that matter arose when 
Yelverton talked with Shaw Case
 and filed an application di-
rectly with Respondent on March 3, 1997, after the instant 

charges were pending. The issu
e of disqualification for em-
ployment on the basis of that app
lication may, if relevant, arise 
in compliance proceedings. Here, I find that Respondent™ re-
fusal to consider Yelverton as well as the other alleged dis-
criminatees, for employment afte
r his May 4, 1995 application 
was illegal. 
IV. THE ALLEGED ILLEGAL DISCHARGE OF STEPHEN 
ALEXANDER The General Counsel alleged that Respondent discharged 
Stephen Alexander on January 9, 1997, because of his union 
and protected concerted activities. 
Stephen Alexander testified that
 he has been an electrician 
for over 6 years. He has been a journeyman for 19 months. At 
the time of the hearing Alexander had been a member of the 
Union for 7 months. Alexander 
was not hired by Respondent 
after he filled out a job appli
cation with Express Personnel in 
Jackson on April 18, 1995. Charges in Case 26ŒCAŒ17100 
(formerly 15ŒCAŒ13483), filed on October 20, 1995, alleged 
that Respondent and Express Personnel illegally refused to 
employ several alleged discriminates including Steve (sic) 
Alexander. The charge listed 
five named applicants on March 
28, 1994; one named applicant 
on May 1, 1995; six named 
applicants on May 4, 1995; one
 named applicant on May 9, 
1995; one named applicant on May 18, 1995; one named appli-

cant on May 22, 1995; five named applicants on May 25, 1995; 
two named applicants on May 30, 1995; one named applicant 
on June 7; one on June 8; on
e on June 28; two named appli-
cants on July 26; and one named applicant on August 10, 1995. 
Steve Alexander was one of the 
two named alleged discrimina-
tees on July 26, 1995. 
In the summer of 1996, Wayne 
Divine asked Alexander to 
do some organizing for the Union. Alexander went to Respon-
dent where he saw an acquaintance, William Hux. Back in the 
late 1980s Alexander and Hux worked for a company called 
Interoffice. Hux told Alexander 
that Respondent did all their 
hiring through Express Personnel. On August 28, 1996, Alex-

ander filed an application at Ex
press Personnel. On that same afternoon Alexander was phoned by David Dunn. Dunn, a pro-

ject manager, handled Responde
nt™s human resources before Shaw Case. Dunn asked Alexander to come by Moses Electric 
for an interview and a test. Alexa
nder did that and he was hired. 
Alexander did nothing to indica
te to Hux, Dunn, or Express Personnel that he was connected to the Union. 
Charles Leggett testified th
at Respondent hired Stephen 
Alexander in August or September 1996 knowing that Alexan-
der had been listed as a discriminatee on a prior unfair labor 
practice charge. 
Alexander continued to work 
for Respondent without inci-
dent until December 1996. Then the Union wrote Moses Elec-
tric that ﬁStephen S. Alexander, an employee of (Moses)ﬂ was a 
union organizer. 
Alexander was discharged on January 9, 1997. His separa-
tion notice was checked ﬁunaccep
table conduct,ﬂ and ﬁviolation 
of company policyﬂ was written
 in under remarks. The form showed that Alexander was not eligible for rehire and the writ-
ten remark was ﬁrepeated violation of company policies.ﬂ 
Discussion 
In consideration of the alleged illegal termination of Alexan-
der, I shall first consider whether the General Counsel proved 
prima facie that one of the re
asons for the action was union 
activity. If I find in support of the General Counsel then I shall 
consider whether Respondent proved that it would have dis-
charged Alexander in the absence of his union activities. 
Wright Line, supra; NLRB v. Transportation Management 
Corp., supra. See Electromedics, Inc., 299 NLRB 928 (1990), 
affd. 947 F.2d 953 (10th Cir. 1991). 
I shall consider (1) whether the alleged discriminatee en-
gaged in union activities; (2) 
whether Respondent had knowl-
edge; (3) whether Respondent™s 
actions were motivated by 
union animus; and (4) whether Alexander™s discharge had the 
 MOSES ELECTRIC SERVICE 577effect of encouraging or discouraging membership in a labor 
organization. 
Electromedics, Inc.
, 299 NLRB at 937. 
A. Did Alexander Engage
 in Union Activities? 
Steve (not Stephen) Alexander 
was named as one of several 
alleged discriminatees in an unfair labor practice charge (Case 
26ŒCAŒ17100) filed against Respondent and Express Person-
nel on October 20, 1995. That charge involved refusal-to-hire 
allegations. Alexander had not 
been an employee of Respon-
dent. In the summer of 1996, Wayne 
Divine asked Alexander to 
do some organizing for the Union. Divine told Alexander that 
Respondent was hiring. As show
n above Alexander went to 
Respondent then to Express Pe
rsonnel, where he applied for 
work but he did nothing to show that he was affiliated with the 
Union. In December and January, Alexander wore items to work 
that demonstrated support for the Union. On December 13, 

1996, the Union wrote Respondent th
at one of their employees, 
Stephen Alexander, is
 a union organizer. 
Findings and Credibility 
There was no dispute in the record as to the above-
mentioned facts. 
Conclusions I find that the record evidence shows that Stephen Alexander 
engaged in union activity. 
B. Did Respondent Know of 
Alexander™s Union Activities? As mentioned above, Alexander 
was named as one of many 
alleged discriminatees in an unfair labor practice charge filed 
against Respondent on October 20, 1995. He was listed as 
ﬁSteve Alexander.ﬂ That charge was amended on August 23, 
1996, and Alexander™s name wa
s not listed in the amended 
charge. 
Charles Leggett testified th
at Respondent hired Stephen 
Alexander in August or September 1996 knowing that Alexan-
der had been listed as a discriminatee on a prior unfair labor 
practice charge. 
The Union wrote and faxed Moses Electric on December 13, 
1996, that Respondent™ employees were interested in authoriz-
ing the Union to represent them. That letter included the fol-
lowing paragraph: 
 Additionally, we wanted to notify you that Mr. Stephen S. 
Alexander, an employee of your
s, is an organizer for the un-
ion. I am sure that you will afford him every protection guar-

anteed by the federal labor laws and will not otherwise inter-
fere in his employment relationship with you on account of his 
union affiliation. 
 During December 1996, Alexander wore a union pencil clip 
in his belt buckle or in his shirt pocket. His foreman, Ferd 

Rogers, saw the union pencil clip. 
On January 4, 1997, Alexander 
reported to work overtime at 
a Respondent jobsite at Albertsons
 Store in Jackson. Alexander 
was wearing an IBEW shirt under his jacket. The shirt became 
apparent when Alexander remo
ved his jacket around 9 a.m. 
After lunch an employee named Scott Hemphill was coming 
toward Alexander. Hemphill was on a scissor lift. Hemphill 

yelled out ﬁIBEW.ﬂ Alexander aske
d Scott if he wanted to join. 
Scott replied, ﬁNo, fuck you.
 Fuck Wayne Divine and fuck 
IBEW.ﬂ Alexander asked Scott if there was a problem there. 
Scott replied, ﬁWe don™t want a fucking union. All ya™ll can 
kiss my ass.ﬂ Hemphill got off hi
s scissor lift. Alexander saw 
his superintendent, Jeff Jones, but Jones seemed to ignore the 
occurrence. 
Alexander™s supervisor on that 
job was Jeff Jones. Jones tes-
tified that he did not witness the confrontation between Alex-
ander and Hemphill but he admitted that he did hear Hemphill 
yell, ﬁ[y]ou can tell Wayne Divine to suck my dick.ﬂ Jones 
admitted that he came up in time to see Alexander walk away 
from Hemphill. Alexander walked
 past Jones, went over and 
picked up all his tools and told Jones that he had had enough 
and was leaving. 
Findings and Credibility 
As shown above, I find Charle
s Leggett was not a credible 
witness. I do not credit his testimony that Respondent was 
aware that Alexander had been named as a discriminatee in an 
unfair labor practice charge. The Case 26ŒCAŒ17100 charge 
alleged that Respondent and Ex
press Personnel had refused to 
employ a number of individual
s including several paid union 
agents. Steve Scully, owner of E
xpress Personnel, testified that 
Express received thousands of applicants. Alexander, unlike 

other alleged discriminatees wa
s not an employee of the Union 
and, as shown above, his firs
t name was misspelled in the 
charge. However, William Hux al
so testified that Respondent 
was aware that Alexander had been named in the October 1995 

charge. I do not discredit Hux. 
The evidence regarding the Union™s December 13, 1996 let-
ter to Respondent is undisputed 
and credited. I was impressed 
with the demeanor of Stephen Alexander. In view of his de-

meanor and the full record I credit his testimony regarding the 
January 4, 1997 incident at the Al
bertsons store jobsite in Jack-
son. Both Alexander and Supervis
or Jeff Jones testified to the 
effect that even though Jones was present when Alexander 

walked away from Scott He
mphill, Jones did nothing. 
Conclusions Despite my determination that Alexander was named in a 
charge filed on October 20, 
1995, and that Respondent was 
aware of that charge, the record shows that Respondent did not 
learn that Alexander was a union 
organizer until it received the 
Union™s December 13, 1996 letter. 
C. Was Respondent Motivated by Union Animus and did  
Alexander™s Discharge have the 
Effect of Discouraging  
Union Activities? 
As shown above, the Moses Electric employee handbook in-
cludes the following at section 1.5: 
 1.5 A FEW WORDS ABOUT UNIONS 
Our Merit Shop Firm, like more
 than eighty percent of 
all businesses and institutions throughout the United 
States, is union-free. There 
is always a chance, however, 
that in the future a labor organization will try to persuade 
some of our employees to sign union authorization cards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578For this reason, it is important that you understand our 
position concerning unions. 
To say it simply and clearly, while you have the legal 
right to join a labor union, you also have the legal right 
NOT to join a union. We beli
eve that remaining union-free 
has definite advantages for you, our employees. For in-
stance, along with labor unions can come many changes 
such as: (a) restrictions on your individual freedom to dis-

cuss and solve your problems directly with us and without 
union involvement; (b) your compulsory union member-
ship and dues; (c) union discipline, fines, suspension and 
expulsion from membership; (d) union control over you 
through the union™s constitution and bylaws; (e) union 
politics; (f) union coercion and violence; (g) union hypoc-
risy; (h) union strikes and strike
 assessments; and (I) re-
sulting job replacements, sometimes temporarily, some-
times forever. In other wordsŠunions have fostered tur-
moil, job insecurity, dollars out
 of workers™ pockets, and 
loss of independence. 
So if a labor union organizer ever asks you to sign a 
union authorization card, rememb
er that it is a legally 
binding document in which you sign away your right of 
individual freedom in our wo
rkplace for exclusive repre-
sentation by that union. We
 hop you would hesitateŠand 
think carefullyŠbefore signi
ng any such union pledge 
card. It could be your first step into the turmoil described 
above. It might be like signing a blank check and giving it 
to a stranger. We have the ability, the desire, the expertise, and the 
personnel to solve our problems and move forward by 
working together in the Merit Shop WayŠwithout inter-
ference from union outsiders. Based on these facts, we be-lieve a labor union is unnecessary and unwanted here at 
Moses Electric Service, Inc. 
 Charles Leggett admitted that Mississippi is a right-to-work 
State and that Respondent employee
s can not be forced to join a 
labor organization. 
Norma Meltin was construction secretary to Sam Kimbrough 
from October 1995 until October 1996. At that time Kimbrough 
was the COO at Respondent. Meltin worked in the same build-
ing with Diane Cook as well as Sam Kimbrough and Shaw 
Case. After Shaw Case was hired around August 1996, Meltin 
overheard a conversation in the hallway near her office involv-

ing Hux, Kimbrough, Leggett, and 
Shaw Case. They instructed 
Shaw Case to find out if appli
cants had any union affiliation. 
Roger Dale Swartz Jr. was a 
superintendent at Respondent 
from April 1996 until March 1997. Swartz had trouble keeping 
a sufficient number of quality el
ectricians. On one occasion 
while in front of the receptionist
 area at Respondent™s office 
along with Gary Chamely, Charles Leggett, and Sam 
Kimbrough, Swartz asked why Res
pondent did not run an ad in 
the paper because no good electrician needs to go through the 
temporary personnel agencies. Sw
artz testified that either 
Charles Leggett or Sam Kimbrough replied that if they run an 
ad (Local) ﬁ480 would send 200 electricians in there to fill out 
an application.ﬂ 
Findings and Credibility 
As shown above, I do not credit the testimony of Charles 
Leggett. I do credit the testimony of Norma Meltin in view of 
the full record and her demeanor. As shown here I credit Roger 
Swartz. Even though he was discharged by Respondent his 
testimony was supported by the credited record. I credit his 
testimony in view of his de
meanor and the full record. 
As to the testimony of Stephe
n Alexander and especially the 
January 4 incident, I was impr
essed with Alexander™s de-
meanor. His testimony was in line with the overall record and 
there was no conflicts between the credited evidence and Alex-
ander™s account of the January 4 incident.
1 Jeff Jones™ testi-
mony about that incident was incomplete. Jones admitted that 
he was not present during the bulk of the confrontation between 
Alexander and Scott Hemphill. To the extent Jones overheard 
remarks by Hemphill and witnessed what occurred after he 
became aware of the incident, his testimony tends to support 
Alexander. Hemphill did not testify. 
Conclusions The testimony of Meltin, Swartz, the antiunion message in 
Respondent employees handbook, and my findings above of 
8(a)(3) violations convince 
me of Respondent™s animus. 
As to the question of whether Respondent was motivated by 
its animus to discharge Stephen Alexander, the record shows: 
Stephen Alexander worked without being disciplined until 
Respondent learned around Decemb
er 13, 1996, that he was a 
union organizer. On January 4,
 1997, Stephen Alexander wore 
a IBEW shirt to work and had a dramatic confrontation with a 
fellow employee. The credited evidence showed that Alexander 
did nothing to cause or prolong that confrontation. Instead 
Alexander broke off the confrontation by leaving. After lunch 
when Alexander was wearing the IBEW shirt, another worker, 
Scott Hemphill, came toward Alexander. Hemphill was on a 
scissor lift. Hemphill yelled out ﬁIBEWﬂ and ﬁNo, fuck you. 
Fuck Wayne Divine and fuck IBEW.ﬂ Scott Hemphill said, 
ﬁWe don™t want a fucking union. 
All ya™ll can kiss my ass.ﬂ 
Hemphill got off his scissor lift. Alexander™s supervisor, Jeff 
Jones, seemed to ignore the occurrence. Hemphill was de-
scribed as being probably 6™4ﬂ and 250 pounds. Alexander is 
5™10ﬂ and weighs about 150 pounds. Alexander turned and 
walked away. He went over near 
Supervisor Jeff Jones, got his 
tools and said that he had enough for one day. He left. 
On Monday, January 6, Alexander reported to his normal job 
for Respondent at Northwest Rankin. He told his supervisor 
there had been an incident at his overtime job at Albertsons on 
Saturday, and that he would like
 to talk to someone at Respon-
dent about the incident. That afternoon he was first told to go 
ahead and talk to someone at the office. Later he was told by 
Supervisor Cecil Peden that no 
one would be at the office for 
him to talk with. 
Alexander credibly testified that he never received a warning 
or reprimand while working for Respondent. On Wednesday, 
                                                          
 1 In determining what occurred on 
January 4, I have discounted the 
testimony of William Smitherman. 
Despite Smitherman™s testimony 
Respondent proved that Smitherman did not work on January 4. For 
that reason I find that Smitherman™
s testimony neither contributed not 
distracted from the record evidence regarding January 4, 1997. 
 MOSES ELECTRIC SERVICE 579January 8, work at the Northw
est Rankin job was rained out. 
The next day it was still raining and Alexander drove to the 
Respondent shop. He saw Davi
d Dunn who told him he had 
been rained out and to call Shaw
 Case at 9 o™clock. Alexander 
phoned Shaw Case and was told that he had been terminated for 
violation of company policy. Al
exander asked what policy had 
he violated. Case said, ﬁCan™t tell ya. It™s none of your busi-
ness.ﬂ 
Respondent alleged at the hearin
g that it discharged Alexan-
der for unacceptable conduct. Res
pondent pointed to three inci-
dents including Alexander™s walk
ing away from the union re-
lated confrontation on January 4, 
as the bases for its determina-
tion to discharge Alexander. The only incident that occurred 
after the January 4 confrontatio
n with a fellow employee, was 
Alexander leaving work a few mi
nutes early on January 6. Ac-
cording to Supervisor Peden, Alexander left work 12 minutes early. Alexander, on the other hand, contends that he left 2 
minutes early. 
Alexander testified that he was aware of other employees 
that left work early. He testifie
d that other employees were not 
wearing hardhats on the same day he was called down by David 

Dunn. I am convinced in view of 
Respondent™s animus, the inci-dents leading to Alexander™s discharge, the timing of his dis-
charge within a month after le
arning he was a union organizer 
and within a week after Alexander wore a IBEW shirt to work, 
and the full record, that Respondent was motivated to discharge 
Alexander because of its union animus. 
D. Would Respondent have Di
scharged Alexander in the Ab-
sence of Union Activities? 
Respondent contended that it tr
eated Alexander in the same 
manner it treated other employees.
 He was discharged because of absenteeism. Human Resource Manager Shaw Case testified that Alexan-
der was discharged because he broke the Company™s absentee-

ism and attendance policy. Case 
pointed to several incidents. 
On December 20, 1996, Alexander told the person in charge 
that he had worked his 40 hours and was going home. After 
requesting overtime on January 4, Alexander left his job before 
his time set for finishing work. Finally, on the following Mon-
day, January 6, 1997, Alexander le
ft his job early at 3:18 p.m. 
He was scheduled to leave at 
3:30 p.m. After learning of the 
January 6 incident Case decide
d to discharge Alexander be-cause of the three above-mentioned
 incidents. He told Alexan-
der that he was being discharged for violation of company pol-
icy. Case testified that the Union had nothing to do with Alex-
ander™s discharge. 
Respondent submitted separation notices showing that it has 
discharged several employees for attendance problems. Richard 
Hilliard was discharged on November 5, 1996, for unacceptable 
performance and unacceptable attendance. Michael Hudson 
was discharged on February 14, 1997, for unacceptable per-
formance and unacceptable conduct. The comment was that he 
ﬁwalked off job site. Left early.ﬂ
 Mike McDonald was fired on 
June 20, 1997, for unacceptable conduct and unacceptable at-

tendance with the comment ﬁleft the job site.ﬂ Joe Bates was 
fired on February 13, 1997, for unacceptable performance, 
unacceptable conduct and unacceptab
le attendance. His separa-
tion notice included the comment ﬁno show 2/17/97 & 
2/18/97.ﬂ Mike Newell was also shown as a no show for Febru-
ary 17 and 18. Newell was fired on February 12, 1997. Robert 
Puckett was fired on January 29
, 1997, with the comment ﬁno 
show no call 1/8/97Œ1/29/97.ﬂ Eric Greenlee was fired on Janu-

ary 30, 1997, with the comment ﬁnot reliable.ﬂ Burt Darling 
was fired on February 7, 1997, with the comment ﬁslow & un-
reliable.ﬂ Francis Dextra was fired on February 14, 1997. Dex-
tra™s separation sheet included 
the comment ﬁMissed 2/11/97, Late 2/10/97, Missed 2/12/97, no call no show 2/13/97.ﬂ Roby 
Humphrey was fired on February 24, 1997, for unacceptable 
attendance. Billy Kinds, fired March 25, 1997, for unacceptable 
attendance was marked ﬁno showŠno call.ﬂ Shane Curtis was 
fired May 19, 1997, for unaccepta
ble attendance. Danny Nelson 
was fired on June 11, 1997, for unacceptable conduct and unac-

ceptable attendance. Michael Da
niel was fired on June 20, 
1997, for unacceptable performance, unacceptable conduct, and 
unacceptable attendance with 
the comment ﬁno showŠno call  
absenteeism.ﬂ Ronica Hilliard was fired March 14, 1997, for 
unacceptable attendance with th
e comment ﬁno show no call.ﬂ 
Trennis Gooden was fired Marc
h 11, 1997, for unacceptable 
attendance with the comment ﬁN
ot reliable 2 daysŠno call no 
show  3/10/97Œ3/11/97.ﬂ William Smitherman was also termi-
nated because of absenteeism.
 Smitherman™s separation notice includes the remark ﬁno s
how no call 1/28/97Œ1/29/97.ﬂ 
Findings and Credibility 
There is remarkably little conflict in the evidence regarding 
the absenteeism record of Stephen Alexander. Both Alexander 
and his foreman had similar recollections of the incident on 
December 20. Alexander™s testimony of the January 4 incident 
is essentially undisputed. As to the January 6 incident, both 
Alexander and Peden agree that Al
exander left work before the 
3:30 p.m. quitting time. As show
n here, I find that Alexander 
was a credible witness. To the extent there are conflicts I credit 
the testimony of Stephen Alexander. 
Conclusions The General Counsel contends 
that Respondent™s version of 
why Alexander was fired is a fabrication. Even though Alexan-
der did say to his foreman that he would leave after getting his 
40 hours on December 20, the foreman did not disagree. In fact 
Foreman Fern Rogers nodded his head in agreement. Moreover, 
nothing was said or done to show that Respondent was unhappy 
over the incident. Fern Rogers noted in his job diary that Alex-
ander had left early that day 
but made no recommendation for 
disciplinary action. Alexander wa
s not disciplined in any man-
ner. As to the January 4 incident, the General Counsel and the 
Union argued in their briefs that Alexander left to avoid a pos-
sible fight and that the other employee involved, Scott Hemp-
hill, was disciplined for using profane language. The evidence 
is undisputed that Alexander was confronted by Scott Hemphill 
because Alexander was wearing an IBEW shirt. Hemphill 
yelled  ﬁIBEWﬂ at Alexander. Alexander asked Scott if he 
wanted to join. Scott replied, ﬁNo, fuck you. Fuck Wayne Di-
vine and fuck IBEW.ﬂ Alexander asked Hemphill if there was a 
problem there. Hemphill replied, ﬁWe don™t want a fucking 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580union. All ya™ll can kiss my ass.ﬂ Hemphill got off his scissor 
lift. Alexander turned and walked away. He went over near 
Supervisor Jeff Jones, got his to
ols and said that he had enough 
for one day and left. 
On Monday, January 6, Alexander told his supervisor there 
had been an incident while he 
was working another job at Al-
bertsons on Saturday, and that he would like to talk to someone 
at Moses about the incident. That
 afternoon he was first told to 
go ahead and talk to someone at the office. Later he was told by 
Supervisor Cecil Peden that no 
one would be at the office for 
him to talk with. 
That evidence as well as the testimony of Supervisor Jeff 
Jones shows that Respondent did nothing to determine whether 
Alexander should have been disc
iplined for leaving the job on 
January 4. In fact Jones admitted that he overheard Hemphill 
use profane language. 
The only evidence that anything was ever said to Alexander 
about an absenteeism problem i
nvolved his leaving work a few minutes early on January 6. Even though Respondent now con-

tends that Alexander was issued a warning for that incident, the 
credited evidence shows that the only thing that occurred was a 
comment by Supervisor Cecil Peden. On the morning of Janu-
ary 7, Peden said to Alexander, ﬁ[Y]ou left early yesterday.ﬂ 
Peden contended Alexander left 
at 3:18 p.m. rather than the 
scheduled 3:30 p.m. Alexander testif
ied that he left at 3:28 p.m. 
While absenteeism is not one of the listed major offenses in 
Respondent™s disciplinary policy, 
two of the major offenses are 
ﬁthreatened or actual physical violenceﬂ and the use of profane 
or abusive language. The record
 shows that Scott Hemphill 
may have engaged in both those major offenses on January 4 
and received only a verbal warning. 
The General Counsel pointed to other instances where Re-
spondent (through Shaw Case the 
same person that discharged 
Alexander), applied its absenteei
sm policy differently than in 
the case of Alexander. On January 30, 1997, Larry Dixon re-
ceived a verbal warning from Shaw Case. Case wrote on the 
warning form, ﬁTold him that absences were excessive. At least 
one a week for the past two mont
hs. Told him that he had to 
straighten out the problem w/
 absenteeism & tardiness.ﬂ 
Shaw Case issued a verbal warn
ing to Seth Fuller on July 2, 
1997. Case wrote on the warning, ﬁSeth has run late or missed 
work a few times in the past mo
nth. Seth was warned about his 
consistent absences & told to 
obey the policies just like every-
one else.ﬂ Respondent argued that the situations with Dixon 
and Fuller involved excused absences. However, there was 
nothing in the record that distinguished those employees from 
Alexander. 
In view of the full record I fi
nd that Respondent failed to 
prove that it would have discha
rged Stephen Alexander in the 
absence of his union affiliation. The record showed that Alex-

ander was involved in two notable
 incidents regarding the Un-
ion. On December 16, 1996, Respondent received the Union™s 
December 13 letter stating, among other things, that employee 
Stephen Alexander was a union or
ganizer. On January 4, 1997, 
Alexander wore a IBEW shirt to work and was violently con-
fronted by another employee. At the time of those two incidents 
Alexander had not been disciplined. However, after only 2 
workdays following his wearing 
an IBEW shirt, Alexander was 
fired. The record shows that
 Respondent had allowed more 
serious infractions of its absent
eeism policy by other employees 
with nothing more than verbal warnings. 
The record as shown above, proved that the General Counsel 
proved that Respondent was motivated to discharge Stephen 
Alexander by its union animus a
nd the record failed to show 
that Alexander would have been 
discharged in the absence of 
his union affiliation. 
CONCLUSIONS OF LAW 
1. Moses Electric Service, Inc. is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act. 
2. International Brotherhood of
 Electrical Workers, Local 480, AFLŒCIO is a labor organi
zation within the meaning of Section 2(5) of the Act. 
3. Respondent by discharging its employee Stephen Alexan-
der and thereafter failing and 
refusing to employ Alexander, 

has engaged in conduct violative of Section 8(a)(1) and (3) of 
the Act: 
4. Respondent by refusing to hire or, in the case of Alexan-
der, to rehire, any of the following employees because of their 
union affiliation and preference has engaged in conduct viola-
tive of Section 8(a)(1) and (3) of the Act: 
 Jeff Grimes   Jamie Steele 
Carl Roberts   Steve Upton 
Mike Albritton   Sammy Yelverton 
Brooks Martin   James Horn 
Stephen Alexander  John Smith 
Wayne Divine   Mike Pickett 
Robert Lindsey 
 5. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 

desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent 
has illegally refused to hire 
any of the below named employees in violation of sections of 
the Act, I shall order Respondent
 to offer those employees im-
mediate and full employment to the positions for which they 
applied and are qualified or, if 
those positions no longer exist, 
to substantially e
quivalent positions: 
 Jeff Grimes   Jamie Steele 
Carl Roberts   Steve Upton 
Mike Albritton   Sammy Yelverton 
Brooks Martin   James Horn 
Stephen Alexander  John Smith 
Wayne Divine   Mike Pickett 
Robert Lindsey 
 I have also found that Responde
nt illegally discharged, and 
thereafter refused to employ St
ephen Alexander. I shall order 
Respondent to offer immediate 
and full employment to Alex-
 MOSES ELECTRIC SERVICE 581ander to his former position or, if that position no longer exists, 
to a substantially equivalent position. 
I further order Respondent to make the above-mentioned 
employees whole for any loss of ear
nings suffered as a result of 
the discrimination against them. Backpay shall be computed as 

described in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), with 
interest as described in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Despite the above findings, the record failed resolve several 
issues that may be relevant to the initial employment of the 
discriminatees (except Alexander who was discharged rather 
than denied initial employment), and make whole portions of 
the remedy. Those issues which may include among others, 
when each alleged discriminatee 
would have been hired in the 
absence of union activities under Respondent™s normal nondis-
criminatory practices and if and 
when each alleged discrimina-
tee may have been laid off in the absence of union activities 

under Respondent™s normal nondiscriminatory practices, may 
be considered in compliance proceedings if necessary. 
Casey 
Electric
, 313 NLRB 774 (1994); Dean General Contractors, 285 NLRB 573 (1987). 
[Recommended Order omitted from publication.] 
 Michael W. Jeannette, Esq., 
for the General Counsel. 
William I. Gault Jr., Esq. 
and David M. Thomas II, Esq., of 
Jackson, Mississippi, for the Respondent. 
Wayne A. Divine, 
of Jackson, Mississippi, for the Charging 
Party. 
SUPPLEMENTAL DECISION 
PARGEN ROBERTSON, Admin
istrative Law Judge. The 
National Labor Relations Bo
ard remanded the decision 
(JD(ATL)Œ16Œ95) in this matter on June 7, 2000, for considera-

tion in light of its decision in 
FES,  331 NLRB 9 (2000). The 
parties responded to an order to
 show cause and filed briefs 
following an order dated August 7, 2000. I found that all the 

issues raised in 
FES had been covered in my original decision 
with the exception of the question of whether the alleged dis-

criminatees would have been considered for hire, and actually 
hired, if Respondent had examined 
each of their applications in 
a nondiscriminatory manner. On 
October 5, 2000, I ordered a 
limited reopening of the hearing (GC Exh. 90L) for the sole 
reason of dealing with that issue. 
Pursuant to my Order a heari
ng was held in Jackson, Missis-
sippi, on January 24, 2001. I have considered the full record 
and briefs filed by the Gene
ral Counsel and Respondent in 
reaching this decision. My review of the underlying decision is 
limited. The Board has established that the administrative law 
judge is limited to considering 
only those matters specified by 
the Board™s Order. 
Monark Boat Co.,
 276 NLRB 1143, 1143 
fn. 3 (1985), enfd. 800 F.2d 191 (8th Cir. 1986). 
At the hearing the parties stipul
ated the relevant appropriate 
time period for comparison purposes is the period May 1 to 
December 31, 1995, and that Char
les Leggett was involved in 
the hiring. 
Respondent™s president and 
owner, Charles Leggett,
1 was re-sponsible for hiring. He testified that Respondent looks for 
applicants that have prior experience in commercial work; that 
are willing to work at Responden
t™s wage level; and that dem-
onstrate the capability of becoming a long-term employee. Ad-
ditionally, Leggett testified that because of shifting work times, 
its employees are not permitted 
to work for other people while employed by Respondent.
2 Commercial work is distinguishable 
from industrial work in that a lot of industrial work involves turnaround and such, where the employees work for short peri-
ods of time. Since Leggett moved to Jackson3 in 1988 all Re-spondent™s work has been commerc
ial. Leggett testified that 
Respondent™s selection of empl
oyees followed a schedule. The 
first source of hires was transfers from other of its jobs. The 

second source was rehires. The 
third source was management referrals and the next source 
was referrals from employees. 
Only after exhausting all the 
above sources, did Respondent 
consider applications from other sources.
4 Leggett testified that he woul
d not have hired Michael Al-
britton (GC Exh. 2), if he had received Albritton™s application
5 because the application is incomplete. The driver™s license 
number is not included. Additi
onally, the appl
ication shows that Albritton lives in Summit,
 which is a long way from Jack-
son. Leggett testified that Albr
itton said he would commute 100 
miles but Respondent has not had good experience with em-
ployees that commute that far. Also, it appears that most of 
Albritton™s work experience is in industrial work and Respon-
dent was not interested in hiri
ng industrial electricians. Only 
one reference was verified on Al
britton and that reference said 
they would not rehire Albritton. Albritton failed to list any edu-
cation and training. As to Wayne
 Divine (GC Exh. 3), Leggett testified that he would not have hired Divine because he knew 

that he was a full-time employee as business manager of the 
Union. Also, Divine had not work
ed as electrician in a long 
time (6 years) and his experien
ce was industrial. The applica-
tion did not show but Leggett knew, that Divine had worked for 

Woody Overly and Overly had fi
red him. Wayne Divine testi-
fied that he had been fired by Overly but it was because of his 

union activity and unfair labor pr
actice charges were filed re-
garding that discharge. The matter was heard before an admin-
istrative law judge and eventually settled.
6 On cross-
examination, Leggett admitted th
at he said nothing on his pre-
hearing declaration (GC Exh. 
90(h)) about why he would not 
have hired Divine. Leggett testified that he would not have 

hired Jeff Grimes (GC Exh. 4) because Grimes did not include 
                                                          
 1 Leggett was president and chief executive office for Respondent 
between 1989 and 1997 (GC Exh. 90(h)). 
2 See R Exh. 21, which was received in the original hearing and pur-
ports to show Respondent™s hiri
ng policies from March 30, 1994. 
3 All of Leggett™s testimony regard
ing Respondent involved a time 
after he came to Jackson. 
4 The other sources included referrals by Express Personnel Services 
but occasionally one of their referra
ls would be a former Respondent 
employee (i.e., a rehire). 
5 Leggett denied that he received 
the alleged discriminatees™ applica-
tions in the original hearing. I discre
dited his testimony in that regard in 
my decision (JD(ATL)Œ16Œ95). 
6 Overley Electric Co., 
319 NLRB 1232 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582his driver™s license number on his application; his experience 
was plant maintenance work; Grim
es showed that he did not 
like night shift; a reference chec
k showed that Grimes would be 
rehired with reservation; Grim
es indicated that his maximum 
commute distance would be 40 m
iles and that would limit his 
availability on jobs out
side Jackson since Grimes lived in Flor-
ence; and Grimes did not sign 
his application. That showed 
Leggett that Grimes did not follow instructions very well and 
Respondent had had difficulty 
with employees that did not 
follow instructions. On cross-examination Leggett admitted that 
he said nothing on his prehearing declaration about refusing to 
hire Grimes because Grimes indicated he would not work the 
night shift or about Grimes being unwilling to commute over 
40 miles. Charles Leggett testified that James Horn (GC Exh. 5), listed 
his minimum hourly salary as 
$15, which is more that Respon-dent usually pays (i.e., $12); 
and his experience was industrial 
work. Additionally, Horn did not list his driver™s license num-
ber. Leggett testified that he 
would not hire Robert Lindsey 
(GC Exh. 6) and Sammy Yelverton (GC Exh. 12) because he 
had a conversation where Scott Casey told him that he had a 
problem and had fired them both for insubordination ﬁprobably 
around ‚93, ‚94, somewhere about that time.ﬂ Yelverton did not 

show that he had worked for Casey Electric even though Leg-
gett knew he had. Yelverton™s application did not include any 
experience similar to the work performed by Respondent; 
Yelverton did not list his driver™s license number;
7 and he had 
worked at a higher wage rate than Respondent was willing to 
pay. On cross-examination Leggett admitted that he said noth-
ing on his prehearing declaration 
about why he would not have 
hired Sammy Yelverton. Robert Li
ndsey had been laid off as a 
ROF after 2 months which showed Leggett that Lindsey was 
not a very productive employee; and Lindsey™s experience was 
all in high paying industrial work. On cross-examination, Leg-
gett admitted that he said nothing on his prehearing declaration 
about why he would not have 
hired Lindsey. Brooks Martin 
would not have been hired if Leggett had examined his applica-
tion (GC Exh. 7) because he had worked a long time on a nu-
clear power house.8 Leggett testified that Martin, ﬁ[P]robably 
didn™t know how to do anything but nuclear power house 
work,ﬂ and his other work history appears to be incomplete. 
Martin did not include his pay for the other two jobs listed on 
the application. Moreover, Mart
in lives in Brandon and shows 
the maximum commute as 50 mile
s and that may cause a prob-
lem if Respondent wanted to work him outside Jackson. On 
cross-examination Leggett admitte
d that he said nothing on his declaration (GC Exh. 90(h)) about Martin being willing to 
commute only 50 miles or that Martin had an incomplete pay 
history on the application. Legge
tt testified that he would not 
have hired Carl Roberts if he had received Roberts™ application 

(GC Exh. 8). Roberts listed the minimum acceptable salary as 
                                                          
 7 Leggett testified that Respondent checks out applicants driving re-
cords and it is not interested in hi
ring anyone with DUIs and by failing to list a driver™s license number the 
applicant makes it more difficult for 
Respondent to check that driver record. 
8 The notation on the application, ﬁBechtel, Port Gibsonﬂ shows nu-
clear power work. 
$14.40 and Respondent was paying only $12 an hour. Also, 

Roberts indicated that he was 
available for only 1 year; and 
Roberts did not list the pay he had received from prior employ-

ers or the years he worked for those employers. On cross-
examination, Leggett admitted that he said nothing in his pre-
hearing declaration about Robert
s not listing his employment 
history as a reason why he would not have hired Roberts.  
Leggett testified that Michael Pickett (GC Exh. 9) showed 
his previous work was maintena
nce work and Pickett did not 
sign his application but that if
 Respondent had been hiring the 
day it received his application 
he may have hired Pickett. On 
cross-examination Leggett admitted that in his prehearing dec-
laration, he only listed Pickett™
s education as a reason why he 
may not hire Pickett.  As to 
Johnnie Smith (GC Exh. 10), Leg-
gett would not have hired him if 
he had received his application 
because Smith™s minimum salary requirement was too high 
($14.40), and Smith™s work experience was industrial. More-
over, Smith listed his last job as paying $23.20 per hour. Leg-
gett would not have hired Jamie Steele (GC Exh. 11), because 

Steele listed his minimum pay at
 $14.40 an hour; Steele did not finish high school and his work experience was mostly indus-
trial work. Leggett would not have hired Steve Upton if he had 
received Upton™s application (GC Exh. 13) because all Upton™s 
experience was in nuclear power; he had made $17 to $20 an 
hour; and he had a lot of jobs that lasted for short periods of 
time. On cross-examination Leggett admitted that Smith™s ap-
plication does show he had indu
strial/comm. experience. The 
only reason given on Leggett™s decl
aration for refusing to hire 
Steele was his salary ﬁfar exceeding what Moses would pay.ﬂ 
Leggett™s prehearing declaration did not include anything about 
Smith living in McComb and commuting to Jackson, or about 
Smith not finishing high school 
or voŒtech classes in electron-ics. Charles Leggett testified that the most important factor in 
considering application would be whether the applicant had 
commercial work experience. Le
ggett admitted that Respondent 
did some, but very little, industrial work.  
Union organizer, Wayne Divine, 
testified that he was famil-
iar with various contractors and the type of work performed by 
those contractors. He testified th
at several contractors including 
Rust Engineering, Pie, Silvey
, Triad, EMI, and Computer 
Aided Systems, Incorporated e
ngaged primarily in industrial 
work. Energy Erectors is a line construction outfit, meaning 
line distribution, pole work, and distribution stations. Energy 
Erectors™ work is not related to commercial work.  G and C 
Electric does about 80-percent 
residential and 
some light com-
mercial work. Fountain Cons
truction does commercial and 
industrial work. Jordan is a commercial contractor.  
Credibility and Findings 
The sole issue here concer
ns whether Respondent would 
have hired the alleged discrimina
tees if it had considered their 
respective applications in a nondi
scriminatory fashion. I found 
in my underlying decision that 
Respondent was hiring at mate-
rial times; that it hired 87 el
ectricians between May 15, 1995, 
and July 21, 1997; and that 27 electricians were hired in 1995 
after May 15. 
 MOSES ELECTRIC SERVICE 583Respondent elected to deal with the nondiscriminatory con-
sideration issue through the testimony of its chief executive 
officer at material times, Charles Leggett. Leggett testified in 
the original hearing that he did 
not receive the applications of 
the alleged discriminatees. I di
d not credit Leggett™s testimony. 
Instead I found that Respondent had received the applications. 
Even though I did not credit the testimony of Charles Leggett in 
my underlying decision, I shall consider his testimony espe-
cially in view of Respondent™s
 reliance on his testimony to 
prove its entire remand case. In that regard I have considered 
the full record including the original record, Leggett™s full tes-
timony, his demeanor and the ar
guments made in the respective 
briefs.  Leggett testified that initially
 Respondent looks to several 
factors including prior experien
ce in commercial work, a dem-
onstrated willingness to work at
 Respondent™s wage level, the 
capability of becoming a long-term employee, and whether the 
applicant is otherwise employed. Charles Leggett also testified 
that applicants are considered in relation to how they were rec-
ommended to Respondent. Those employees that are transfer-
ring from other of Respondent™s jobs are considered first; then 
applicants that formerly worked for Respondent; then appli-
cants recommended by managemen
t; then applicants referred 
by other employees and finally 
applicants from other sources. There was no evidence that Respondent™s standards for deter-
mining whether to hire an applicant were illegal per se. Instead 
the evidence dealt with whethe
r Respondent actually applied 
those standards in a nondiscriminatory manner. 
With one exception Leggett testified to the effect that he 
would not have hired any of the 
alleged discriminatees at any 
time during the material period. The one exception involved 
Michael Pickett. In view of Leggett™s testimony in the initial 
hearing that he did not receive 
the alleged discriminatees™ ap-
plications, it is impossible to determine when Leggett consid-

ered or refused to consider Pickett™s application. Moreover, in 
view of Leggett™s claim that he 
did not receive the applications, 
Respondent did not rely on testimony by Leggett that he con-
sidered an application for only 30 days
9 after receipt. It would 
be impossible to determine when that 30 days started as to each 

applicant since Leggett claimed he
 did not receive the applica-
tions at any time. Leggett did not testify to the effect that an-
other person or persons were selected for specific jobs during 
the material period, because the selected applicant was more 

qualified that any alleged disc
riminatee that Respondent con-
sidered at that time. Again, in view of his earlier testimony that 
he did not receive the alleged di
scriminatees™ applications, such 
testimony would not have made
 sense. In effect, Leggett 
claimed that he would not have
 hired any of the alleged dis-
criminatees at any time
10 regardless of whether any of the al-
leged discriminatees was more 
qualified than applicants actu-
ally hired, because of nondiscriminatory factors. Because of the 

nature of that claim it is clear th
at credibility is a key considera-
tion.                                                            
                                                           
9 Despite Leggett™s testimony the 
purported written hiring policies 
(R Exh. 21) shows that applicati
ons remain on file for only 10 days. 
10 Excluding of course, the possibility that he may have hired Mi-
chael Pickett. In regard to whether the alle
ged discriminatees would have 
been hired if Respondent had cons
idered their applications in a 
nondiscriminatory manner, several of the reasons given by 
Charles Leggett to support Respondent™s refusal to hire, are 
common as to more than one of 
the alleged discriminatees. For 
example, Leggett testified about his reluctance to hire anyone 
with industrial or other noncommercial experience including 

Michael Albritton, Wayne Divine, James Horn, Sammy Yelver-
ton,11 Robert Lindsey, Brooks Martin,
12 Johnnie Smith, Jamie Steele, and Steve Upton.
13 However, evidence in the original 
hearing showed that several ap
plicants hired by Respondent 
had demonstrated industrial, nuclear power and other noncom-
mercial electrical work on their respective applications. Those 
included R. J. Campbell (GC Exh. 25), Edward Van Currey 
(GC Exh. 35),14 Michael Finley (GC Exh. 40), Bobby Floyd 
(GC Exh. 27), Donald Fontaine
 (GC Exh. 34), James Hughes 
(GC Exh. 43), Mark Jackson (GC Exh. 30), Mark McLaurin 
(GC Exh 37),15 Daniel Nelson (GC Exh. 31), Eddie Orlinski (GC Exh. 38), Don Pratt (GC Exh. 26), and Randy Rogers (GC 
Exh. 41). Leggett testified that he
 would not hire some of the alleged discriminatees 
because they had made higher wages at 
prior jobs or requested a minimum salary that exceeded, the 
$12 an hour he was willing to pay. Those alleged discrimina-
tees included James Horn, Samm
y Yelverton, Robert Lindsey, 
Carl Roberts, Johnnie Smith, Ja
mie Steele, and Steve Upton. 
However, Respondent did hire ot
her applicants that had earned 
over $12 an hour with prior employers including Calvin Brown 

(GC Exh. 42), R. J. Campbell (GC Exh. 25), Edward Van Cur-
rey, Michael Finley, Bobby Floyd, Donald Fontaine, Mark 

Jackson, and Terry Johnson (G
C Exh. 33), James Loden (GC Exh. 36), Mark McLaurin, De
nnis Mink (GC Exh. 70), and 
Eddie Orlinski.  Charles Leggett testified that he would have refused to hire several applicants including Albritton, Grimes, Horn, and Yelverton because their drivers™ license information 
was incomplete. However, The General Counsel pointed out in 
his brief that Respondent hired Calvin Biddy (GC Exh. 22), 
Donald Fontaine, Lewis Johnson, and James Loden (GC Exh. 
36), and Dennis Mink (GC Exh. 70) even though all either 
failed to mark they had a driver™s license or failed to include 
their driver™s licens
e number, on their re
spective applications. 
As to Leggett™s testimony regarding the individual alleged 
discriminates, the above findings
 regarding industrial experi-
ence, high wages and drivers™ lic
enses demonstrate that Leggett 
was not truthful in his testimony 
that he would not have consid-
ered Albritton for those reasons
. Respondent had actually hired 
others with similar applications. Leggett also testified that he 
would not have hired Albritton because he lived too far away 
 11 Leggett testified that Yelverton™s application showed that his 
work experience was not the type work desired by Respondent. 
12 Leggett testified that Martin™s application showed that he had 
worked a long time on a nuclear power house. 
13 Leggett testified that all of Upton™s experience had been in nu-
clear power. 
14 Currey showed one of his employers, H&H Elect. as ﬁIndustrial-
commercial.ﬂ 
15 McLaurin failed to fill out any of
 the information about previous 
employers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584but Albritton stated on his application that he would commute 
up to 100 miles. Leggett testified that one of Albritton™s former 
employers had given him a nega
tive reference. Albritton had 
quit at EMI and EMI indicated it 
would not be interested in 
rehiring him. However, the Gene
ral Counsel pointed out that 
Respondent had hired several em
ployees that lived significant 
distances from Jackson. For example R. J. Campbell lived in 
Grenada, Mississippi (GC Exh. 25); Michael Chesteen lived in 
Greenwood, Mississippi (GC Exh. 23); and Bobby Floyd also 
lived in Greenwood, Mississippi (GC Exh. 27).  Leggett testi-
fied he would not have hired Albritton because he did not have 
any education or training. Albr
itton™s application showed he 
finished high school. Respondent actually hired Calvin Biddy 
and Mark Jackson (GC Exh. 
30), and Donald Smith even though none of the three listed either high school or electrical 

training on their application. F
our other applicants hired by 
Respondent listed high school but 
no electronics or electrical 
theory including Michael Finley
, Donald Fontaine, and James 
Hughes (GC Exh. 43), and Eddie Orlinski (GC Exh. 38). 
Leggett testified for the first time, that he would not have 
hired Wayne Divine because Di
vine had a full-time job with 
the Union and its was Respondent™s policy not to hire anyone 
with full-time jobs with another employer. Leggett did not al-
lege that as a reason for not hiring Divine in his prehearing 
declaration. The General Counsel
 pointed out that the Board 
issued a decision after Leggett™s prehearing declaration, up-

holding an employer™s refusal to 
hire because the applicant had 
a full-time job where the employer had an established rule 
against hiring in that situation.
16 Moreover, Respondent hired 
Mark Jackson (GC Exh. 30) even though Jackson stated on his 
application that he was currently employed full time.
17 The record supports the General Co
unsel™s argument that Respon-dent did not apply its alleged 1994 policy before it received the 
applications of Wayne Divine 
and Sammy Yelverton. Charles 
Leggett testified he would not 
have rehired Jeff Grimes for 
several reasons including some 
that were not included in Leg-
gett™s prehearing declaration as 
to why he would not have hired 
Grimes, including the allegati
on Grimes did not write his 
driver™s license number on the 
application. As shown above, Respondent hired other applicants not shown to support the 

Union, even though there were problems, omissions, and in 
some cases, no question on th
e application form, regarding 
driver™s licenses. Leggett testified that Grimes™ experience was 
                                                          
 16 Little Rock Electrical Contractors,
 327 NLRB 932 (1999). 
17 Record evidence established that applicants including Divine, 
Yelverton and Mark Jackson were fully
 employed elsewhere at the time 
of their respective applications. Respondent argued that in light of 
recent case law, it is justified in applying its preexisting rule against 

hiring anyone with another full-time
 job. However, there was no show-
ing as to why there was a distinction in the treatment of Jackson as 

opposed to Divine and Yelverton. Pe
rhaps Divine and Yelverton were 
unwilling to give up their full-time 
jobs with the Union if hired by Respondent and perhaps Jackson was 
willing to give up his full-time 
job elsewhere if employed by Respondent but the record failed to show 
those possibilities were ever investigated and known by Respondent. 
What the record did show was dispar
ity in the treatment of Divine and 
Yelverton as opposed to Jackson and Respondent failed to justify that 
disparity.  in maintenance but as shown 
above Respondent hired others 
with maintenance and industrial experience. Leggett testified 
that he did not hire Grimes because a reference check indicated 
an unfavorable reference the check showed that Grimes did not 
like the night shift. It is noted
 on Grimes™ application (GC Exh. 4) that a previous employer, Ri
verwood, stated that Grimes did 
not like the night shift and that it would rehire Grimes with 
some reservations. However, 
others, including Don Smith re-
ceived an unfavorable reference 
and Smith stated on his appli-cation that he did not like working long hours (GC Exh. 29). R. 
J. Campbell was terminated by Rust for being unable to per-
form duties and Randy Rogers was hired even though a refer-
ence stated ﬁNO REHIREŒrhl dr
inkerﬂ (GC Exh. 41). Leggett 
testified he would not hire Grimes because he limited his com-
mute to 40 miles and did not sign his application, but Leggett 
did not include either of those 
reasons for not hiring Grimes in 
Leggett™s prehearing declaration.  
James Horn was allegedly not 
rehired according to Leggett, 
because his minimum salary was too high ($15); Horn had 
industrial experience; and becaus
e of Horn™s short tenure with 
previous employers. As to the 
first item, Horn™s application 
shows that he was open as to a minimum salary even though his 
four pervious jobs had paid more than $12. Moreover, I have 
already found that Respondent did 
not reject applicants because they asked for too much m
oney (JD(ATL)Œ16Œ95). As shown 
above Respondent did hire applicants with industrial or mainte-
nance experience and Leggett failed to list that as a reason for 

rejecting Horn in his prehearing declaration. As to short tenure, 
Respondent hired Currey (GC Exh.
 35), Fontaine (GC Exh. 34), 
Johnson (GC Exh. 33), and Loden (GC Exh. 36) even though 

all had worked a short-term 
job for Respondent in 1994 (Tr. 
425Œ426). Charles Leggett allegedly would ha
ve refused to hire Robert 
Lindsey because he 
and Sammy Yelverton had been fired from 
Casey Electric; and because Lindsey did not list his driver™s 
license number. Leggett failed to list either of those reasons for 

not hiring Lindsey, in his prehea
ring declaration. Moreover, as 
shown above, Respondent did not 
apply either of those two 
criteria in a nondiscriminatory
 manner. Leggett testified he 
would not have hired Brooks Martin because he had industrial 

experience. As shown above Respondent did not apply that 
criteria in a nondiscriminatory 
fashion. Charles Leggett testi-
fied that Martin failed to list his salary with prior employers 

and Martin gave a maximum commute distance of 50 miles but 
Leggett failed to include those reasons when he gave his pre-
hearing declaration. As to Michael Pickett, Leggett testified 
that he might have hired Pickett 
if he had his application when 
he was hiring but that was differe
nt from testimony in Leggett™s 
prehearing declaration where he 
said he would not have hired 
Pickett because of his maintenan
ce or industrial experience. As 
to Carl Roberts, Leggett testif
ied that he would not hire him 
because Roberts indicated he would prefer a 1-year assignment 

and Roberts failed to list his pay with prior employers. How-
ever, as shown herein, Leggett hi
red others that failed to fully 
complete their applications. 
Johnnie Smith was allegedly not 
considered for hire because of his $14.40 salary requirement 
and demand for a minimum of 
40 hours a week. However, as 
shown herein, Respondent hired seve
ral applicants that failed to 
 MOSES ELECTRIC SERVICE 585list a minimum salary and Leggett failed to include the allega-
tion regarding Smith™s wanting a minimum of 40 hours a week 
in his prehearing declaration. Le
ggett testified he would have rejected Jamie Steele because Steele wanted a $14.40 minimum 
salary; Steele lived too far from Jackson in McComb; Steele 
had industrial experience; and Steele failed to finish high 
school. However, Leggett™s testimony conflicts with his pre-
hearing declaration where he listed only the $14.40 minimum 
salary from the above reasons fo
r not hiring Steele. As noted 
above, the record shows that Res
pondent applied all the criteria 
allegedly applied to Steele in a 
discriminatory manner. Charles 
Leggett testified that he would not have hired Sammy Yelver-
ton because Yelverton, like Lindsey, had been terminated by 
Casey Electric; Yelverton was already employed full time by 
the Union; Yelverton listed too high a salary rate by previous 
employers; he had industrial experience; and he failed to list his 
driver™s license number. Leggett
 did not include those reasons 
for rejecting Yelverton in his pr
ehearing declaration. As shown 
above, the record shows that Re
spondent applied those criteria in a discriminatory manner. As to the claim that he rejected 
Yelverton because of his full-time employment with the Union, 
that like in the case of Wayne Divine, appeared to be a recent 
fabrication following the decision in 
Little Rock Electrical Con-
tractors, supra.18 Leggett allegedly would 
not have considered 
Steve Upton because of Upton™s limited experience at a nuclear 
power facility. However, that 
reason for not hiring Upton was 
not included in Leggett™s 
prehearing declaration. 
In view of the above, the entire record, his demeanor, the 
numerous conflicts in his testim
ony during the instant hearing 
and earlier testimony and confli
cts between his testimony and 
other records, I do not credit the testimony of Charles Leggett. 
Therefore, I find that the credited evidence did not show that 

Respondent would have refused to consider or hire, the alleged 
discriminatees if it had consider
ed their applications in a non-
discriminatory manner. Moreover, 
the full record reveals that 
Respondent discriminatorily applied the criteria it allegedly 

would have used in determining not
 to consider or hire the al-leged discriminatees. Respondent
™s records in evidence illus-
trated that other applicants we
re hired even though application 
of the criteria set out by Respondent™s witness, would have 
resulted in Respondent refusing to 
consider for hire, or hiring, 
those applicants. In other words, the record showed that the 

standards set out by Charles Leggett were discriminatorily ap-
plied to the alleged discriminate
es and those standards were not applied to other applicants that 
were hired. In view of the full 
                                                          
                                                           
18 See also Architectural Glass & Metal Co. v. NLRB,
 107 F.3d 426 
(6th Cir. 1997). 
record, I find that Respondent would not have refused to con-
sider for hire, or to hire, any of the alleged discriminatees if it 
had considered their applications on a nondiscriminatory ba-
sis.19  ADDITIONAL CONCLUSIONS OF LAW 
Respondent by refusing to hire any of the following employ-
ees because of their union affiliation and preference has en-
gaged in conduct in violation of Section 8(a)(1) and (3) of the 
Act:  Michael Albritton  Michael Pickett  
James Horn  Steve Upton 
Carl Roberts  Jeff Grimes 
Jamie Steele  Brooks Martin 
Wayne Divine  Johnnie Smith 
Robert Lindsey  Sammy Yelverton 
 The aforesaid unfair labor practices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6), (7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist there from and to take ce
rtain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent 
has illegally refused to hire 
any of the below named employees in violation of sections of 

the Act, I shall order Respondent
 to offer those employees im-
mediate and full instatement to the positions for which they 
applied and are qualified or, if 
those positions no longer exist, 
to substantially equivalent posi
tions. I further order Respondent 
to make those employees whole for any loss of earnings suf-
fered as a result of the discrimination against them. Backpay 
shall be computed as described in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as described in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
 Michael Albritton  Michael Pickett  
James Horn  Steve Upton 
Carl Roberts  Jeff Grimes 
Jamie Steele  Brooks Martin 
Wayne Divine  Johnnie Smith 
Robert Lindsey  Sammy Yelverton 
 [Recommended Order omitted from publication.] 
 19 Nelson Electrical Contracting Corp.,
 332 NLRB No. 17 (2000) 
(not reported in Board volumes). 
 